                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 1 of 61 Page ID #:1


                      1   Alan P. Block (SBN 143783)
                          ablock@mckoolsmith.com
                      2   MCKOOL SMITH HENNIGAN, P.C.
                          300 South Grand Avenue, Suite 2900
                      3   Los Angeles, California 90071
                          Telephone: (213) 694-1200
                      4   Facsimile: (213) 694-1234
                      5
                          David Sochia (TX SBN 00797470)
                      6    (Pro Hac Vice to be Submitted)
                          dsochia@mckoolsmith.com
                      7   Ashley N. Moore (TX SBN 24074748)
                           (Pro Hac Vice to be Submitted)
                      8   amoore@mckoolsmith.com
                          Alexandra F. Easley (TX SBN 24099022)
                      9    (Pro Hac Vice to be Submitted)
                          aeasley@mckoolsmith.com
                     10   MCKOOL SMITH, P.C.
                     11   300 Crescent Court, Suite 1500
                          Dallas, Texas 75201
                     12   Telephone: (214) 978-4000
                          Facsimile: (214) 978-4044
                     13
                          James E. Quigley (TX SBN 24075810)
                     14    (Pro Hac Vice to be Submitted)
                          jquigley@mckoolsmith.com
              P.C.
                C




                     15   MCKOOL     SMITH, P.C.
MCKOOL SMITH, P




                          300 W. 6th Street, Suite 1700
                     16   Austin, Texas 78701
                          Telephone: (512) 692-8700
                     17   Facsimile: (512) 692-8744
                     18   Attorneys for Plaintiff
                          PALO ALTO RESEARCH CENTER INC.
                     19
                     20                       UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
                     21
                                                                     )   Case No. 2:20-cv-10754
                     22                                              )
                          Palo Alto Research Center Inc.,            )
                     23                                              )
                          Plaintiff,
                     24                                              )
                          v.                                         )
                     25                                              )   COMPLAINT FOR PATENT
                                                                     )   INFRINGEMENT
                     26   Twitter, Inc.,
                                                                     )   DEMAND FOR JURY TRIAL
                     27   Defendant.                                 )
                                                                     )
                     28


                                                  COMPLAINT FOR PATENT INFRINGEMENT
                           Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 2 of 61 Page ID #:2



                      1          Plaintiff Palo Alto Research Center Inc. (“PARC” or “Plaintiff”) brings this
                      2   Complaint against Twitter, Inc. (“Twitter” or “Defendant”) for infringement of U.S.
                      3   Patent Nos. 8,489,599 (the “’599 Patent”); 9,208,439 (the “’439 Patent”); 8,606,781
                      4   (the “’781 Patent”); 8,966,362 (the “’362 Patent”); 7,043,475 (the “’475 Patent”); and
                      5   7,167,871 (the “’871 Patent”) (collectively, the “PARC Patents”). Plaintiff, on
                      6   personal knowledge as to its own acts, and on information and belief as to all others
                      7   based on its investigation, alleges as follows:
                      8                              SUMMARY OF THE ACTION
                      9         1.     This is a patent infringement suit relating to Twitter’s unauthorized and
                     10   unlicensed use of the PARC Patents on its websites and in its apps. The technologies
                     11   claimed in the PARC Patents support many of Twitter’s core functionalities, such as
                     12   its personalized and targeted advertisement services; and its social network feeds and
                     13   notification features.
              P.C.




                     14         2.     PARC has been at the forefront of technological innovation for over 50
MCKOOL SMITH, P C




                     15   years. In addition to inventing the first personal computer, PARC is responsible for
                     16   many cutting-edge technologies we now consider indispensable to our daily lives, like
                     17   the laser printer; Ethernet; the windows, pop-up menus, and icons that form today’s
                     18   computer “desktop”; a word processing program that led to Microsoft Word; and
                     19   computer animation systems that later earned both an Emmy and an Academy Award.
                     20   PARC’s revered scientists and engineers are integral to its history of innovation and
                     21   work tirelessly, all over the world, to continue creating transformational products for
                     22   the future. In recognition of that hard work, the United States Patent and Trademark
                     23   Office (“USPTO”) has issued thousands of patents to PARC.
                     24         3.     Twitter’s origins date back to 2006. It began as a “microblogging
                     25   service” that limited messages to 140 characters, and has since turned into an
                     26   expansive social media platform that now allows tweets composed of text, images,
                     27   videos, advertisements, and links among other content. Today, hundreds of millions of
                     28                                             1

                                                   COMPLAINT FOR PATENT INFRINGEMENT
                              Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 3 of 61 Page ID #:3



                      1   users all over the world use Twitter as their source of breaking news and information.
                      2   However, with the rise of Twitter’s popularity came a number of issues, including
                      3   how to serve targeted, relevant advertisements to users when there are millions of ads
                      4   and advertisers from which to choose, and challenges to the integrity of users’ social
                      5   network feeds.
                      6           4.    Because PARC was at the nucleus of the idea that later birthed the
                      7   Internet, it anticipated many of these issues before they began to plague Twitter. And
                      8   PARC’s ground-breaking artificial intelligence—which has been a focus of PARC
                      9   engineers since well before Twitter existed—forms the backbone of many of these
                     10   solutions, including those described in the PARC Patents. PARC brings this action to
                     11   put a stop to Twitter’s unauthorized and unlicensed use of the PARC Patents.
                     12                                      THE PARTIES
                     13   I.       PARC
              P.C.




                     14           5.    PARC is a wholly-owned subsidiary of Xerox Corporation (“Xerox”),
MCKOOL SMITH, P C




                     15   with a principal place of business at 3333 Coyote Hill Road, Palo Alto, California
                     16   94304.
                     17           6.    PARC and its corporate parent, Xerox, have made some of the most
                     18   important technological breakthroughs of the past 100 years, including the first
                     19   personal computer; the advent of laser printing, Ethernet, and graphical user interfaces
                     20   (“GUIs”); the “desktop” metaphor ubiquitous with today’s computers; object-oriented
                     21   programming; electronic paper; and many other technologies. Not only do PARC and
                     22   Xerox have a deeply-rooted past in pioneering printer and computer advancements,
                     23   but they have also extended that legacy to newer technologies like artificial
                     24   intelligence (“AI”). 1 AI underlies the machine learning, computer modeling, and data
                     25
                     26   1
                           See Greg Nichols, PARC is turning 50: From Ethernet and laser printing to this wild
                     27   new tech, NDNET, (March 10, 2020), https://www.zdnet.com/article/parc-is-turning-
                     28                                            2

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                              Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 4 of 61 Page ID #:4



                      1   science tools that will help businesses solve the challenges of the 21st century related
                      2   to big data, personalization, and prediction algorithms.
                      3           7.    PARC’s innovations aren’t limited to its computing origins. PARC
                      4   develops and builds technologies far beyond its core competencies, and helps others
                      5   bring their ideas to fruition. For example, PARC has worked with the U.S.
                      6   Department of Defense, Department of Energy, NASA, and DARPA to meet their
                      7   ambitious goals for the next generation of technology. PARC also partners with
                      8   entrepreneurs and start-ups to realize their dreams. These collaborations have resulted
                      9   in greener air conditioning technologies, 2 floating oceanic sensors, fiber optic sensors,
                     10   solar energy, natural language search, novel medical devices, and improvements to
                     11   natural gas processing. Today, PARC continues this tradition to shape the future and
                     12   improve the world.
                     13   II.      DEFENDANT
              P.C.




                     14           8.    On information and belief, Twitter is a Delaware Corporation with its
MCKOOL SMITH, P C




                     15   principal place of business at 1335 Market Street, San Francisco, California 94103.
                     16   Twitter is a social media company, which owns and operates a microblogging and
                     17   social media service.
                     18           9.    On information and belief, Twitter (including its subsidiaries) directly
                     19   and/or indirectly develops, designs, manufactures, uses, distributes, markets, offers to
                     20   sell and/or sells infringing products and services in the United States, including in this
                     21   District, and otherwise purposefully directs infringing activities to this District in
                     22   connection with its websites and applications.
                     23
                     24   50-from-ethernet-and-laser-printing-to-this-wild-new-tech/.
                     25   2
                             See Electrocaloric devices show potential for greener air conditioning.
                     26   PhysicsWorld (Oct. 1, 2020), https://physicsworld.com/a/electrocaloric-devices-show-
                          potential-for-greener-air-conditioning/.
                     27
                     28                                             3

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                              Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 5 of 61 Page ID #:5



                      1                              JURISDICTION AND VENUE
                      2           10.   This is an action arising under the patent laws of the United States, 35
                      3   U.S.C. §§ 1, et seq. Accordingly, this Court has subject matter jurisdiction pursuant to
                      4   28 U.S.C. §§ 1331 (federal question) and 1338(a) (action arising under an Act of
                      5   Congress relating to patents). Venue is proper in this judicial district under 28 U.S.C.
                      6   §§ 1391 and 1400(b).
                      7           11.   More specifically, this action for patent infringement involves Twitter’s
                      8   manufacture, use, sale and/or lease, offer for sale and/or lease, of infringing
                      9   technology within its websites and applications to create and deliver targeted and
                     10   personalized ads; deliver personalized, context-specific content to users; identify false
                     11   or misleading information; and maintain the integrity of its social network feeds (the
                     12   “Infringing Products” associated with each of the PARC Patents as shown below).
                     13           12.   The Infringing Products, which are explained in exemplary detail infra,
              P.C.




                     14   include Twitter’s targeted and personalized advertising systems; Twitter’s notification
MCKOOL SMITH, P C




                     15   and messaging system; Twitter’s comment organization system; and Twitter’s systems
                     16   that identify false or misleading information.
                     17           13.   On information and belief, Twitter has offices physically located in the
                     18   Central District of California. Twitter lists Los Angeles as an employment location on
                     19   its website. 3 On information and belief, Twitter owns and/or leases the premises
                     20   where these offices are located. On information and belief, these Twitter offices are
                     21   staffed by persons directly employed by Twitter, many of whom live in this District.
                     22   On information and belief, Twitter employs numerous individuals whom live in
                     23   and/or work within this District.
                     24
                     25   3
                                 See, e.g. Careers, TWITTER, https://careers.twitter.com/content/careers-
                     26   twitter/en/jobs.html#location=careers-twitter%3Asr%2Foffice%2Flos-angeles  (last
                          visited November 24, 2020).
                     27
                     28                                             4

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                           Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 6 of 61 Page ID #:6



                      1          14.   On information and belief, Twitter has committed and continues to
                      2   commit acts of infringement in violation of 35 U.S.C. § 271, and has made, used,
                      3   marketed, distributed, offered for sale, sold, and/or imported its Infringing Products in
                      4   the State of California, including in this District, and engaged in infringing conduct
                      5   within and directed at or from this District.
                      6          15.   On information and belief, Twitter conducts its regular, established
                      7   business at its offices in this District. These Twitter offices and employees develop,
                      8   provide, maintain, make available, and assist others in using the Infringing Products,
                      9   including customers in this District, across the United States, and across the globe.
                     10   Twitter also has purposefully and voluntarily placed the Infringing Products into the
                     11   stream of commerce with the expectation that the Infringing Products will be used in
                     12   this District. The Infringing Products have been and continue to be distributed to and
                     13   used in this District. Twitter’s acts cause injury to PARC, including within this
              P.C.




                     14   District.
MCKOOL SMITH, P C




                     15          16.   This Court has general and/or specific personal jurisdiction over Twitter,
                     16   and venue is proper because Twitter, directly and/or in combination with its
                     17   subsidiaries and/or through its agents, does continuous and systematic business in this
                     18   District, including by providing its Infringing Products to residents of this District,
                     19   providing its Infringing Products that it knew would be used within this District,
                     20   and/or participating in the solicitation of business from residents of this District.
                     21          17.   Moreover, on information and belief, Twitter, directly or through its
                     22   subsidiaries, places its Infringing Products in the stream of commerce, which is
                     23   directed at this District, with the knowledge and/or understanding that such Infringing
                     24   Products will be provided to customers within this District. In addition, on
                     25   information and belief, Twitter, directly or through its subsidiaries, employs
                     26   individuals within this District, including employees who design, develop, use, offer,
                     27   or make available its Infringing Products to customers here, and maintains offices and
                     28                                              5

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                              Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 7 of 61 Page ID #:7



                      1   facilities here. Twitter, directly or through its subsidiaries, operates highly-trafficked
                      2   commercial websites and mobile applications through which customers in this District
                      3   regularly use the Infringing Products.
                      4           18.   Venue is appropriate in this Court because PARC maintains business
                      5   connections in this District. PARC has partnered with various organizations to create
                      6   innovations that have had significant impact on this District. For instance, in
                      7   collaboration with the Virginia Tech Transport Institute (VTTI), PARC secured
                      8   funding from the Advanced Research Projects Agency–Energy (ARPA-e) section of
                      9   the United States Government’s TRANSNET program in order to create a pilot
                     10   program in Los Angeles designed to save substantial amounts of energy previously
                     11   used on commercial transportation.4 Other examples include PARC’s work with the
                     12   University of California, Riverside (“UCR”), on (a) a DARPA project related to a
                     13   UCR AI visual security project; 5 and (b) a Department of Energy project related to the
              P.C.




                     14   production of carbon fibers. Yet another example is PARC’s work with Boeing’s HRL
MCKOOL SMITH, P C




                     15   Laboratories in Malibu related to diode research.
                     16
                     17
                     18
                     19
                     20   4
                            Press Release, PARC A Xerox Company, PARC Secures ARPA-E Funding to Build
                     21   Energy-Saving Travel Preferences Attractive to Individual Travelers, PARC,
                     22   https://www.parc.com/press-releases/parc-secures-arpa-e-funding-to-build-energy-
                          saving-travel-preferences-attractive-to-individual-travelers/ (last visited November 24,
                     23   2020).
                     24   5
                            UC Riverside News, UC Riverside computer scientists receive grant to improve
                     25   security of visual artificial intelligence, https://news.ucr.edu/articles/2020/07/27/uc-
                     26   riverside-computer-scientists-receive-grant-improve-security-visual       (last   visited
                          November 24, 2020).
                     27
                     28                                             6

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                              Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 8 of 61 Page ID #:8



                      1                                 FACTUAL BACKGROUND
                      2   I.       PARC’S HISTORY OF INNOVATION
                      3           19.     PARC has spent more than 50 years investing in and developing ground-
                      4   breaking technology. From revolutionary laser printer and Ethernet innovations to
                      5   transformational AI, PARC and Xerox have been at the forefront of every major
                      6   technological advancement in the computer world.
                      7           20.     In 1970, PARC was born. PARC was originally tasked with creating
                      8   computer-related products, and it delivered. In 1971, PARC created laser printers,
                      9   which developed into a multibillion dollar printing business for Xerox. In 1973,
                     10   PARC designed the first personal computer called the “Alto” and a system of linked
                     11   devices, which it coined “Ethernet.” In 1975, PARC debuted the first GUIs, and
                     12   eventually influenced both Microsoft and Apple in their first attempts at personal
                     13   computing. As a result, PARC has earned the moniker of “the smartest think tank on
              P.C.




                     14   the planet.”6
MCKOOL SMITH, P C




                     15           21.     PARC continues to create innovative products today, and helps others
                     16   pioneer the future of science and technology. It lends custom research and
                     17   development services, technology, expertise, and best practices to several Fortune 500
                     18   and Global 1000 companies, small startups, and numerous government agencies.
                     19   These partnerships have resulted in game-changing solutions to electric grid
                     20   reliability, 7 climate change, infrastructure maintenance, and other industries. 8 PARC’s
                     21
                          6
                     22    See Nicole C. Wong, Xerox PARC’s legacy continues on, East Bay Times, (Jan. 8,
                          2007) https://www.eastbaytimes.com/2007/01/08/xerox-parcs-legacy-continues-on-3/.
                     23
                          7
                     24     Press Release, PARC A Xerox Company, The U.S. Department of Energy’s Office
                          of Electricity (OE) Selects PARC, Con Edison, and GE to Improve Grid Reliability
                     25   (July 29, 2019) https://www.parc.com/press-releases/the-u-s-department-of-energys-
                     26   office-of-electricity-oe-selects-parc-con-edison-and-ge-to-improve-grid-reliability/.
                          8
                     27       See Xerox Provides MaaS Services in LA and Denver, Drive Sweden, (June 7, 2016)
                     28                                             7

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                              Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 9 of 61 Page ID #:9



                      1   efforts have created $1 trillion in new industries, generated more than $60 billion in
                      2   start-ups and spin-offs, and resulted in over 6,000 patents.
                      3   II.      TWITTER HAS LONG BENEFITED FROM ITS USE OF PARC’S
                      4            PATENTED TECHNOLOGIES
                      5           22.   Twitter generates substantially all of its revenue from selling advertising.
                      6   In the fourth quarter of 2019, Twitter reported ad revenue of $885 million. This ad
                      7   revenue made up 80.45% of Twitter’s total quarterly revenue and is reflective of its
                      8   importance to Twitter’s financial success. These revenues allow Twitter to provide a
                      9   “free” social network to users, maintain and expand its infrastructure, pay its bills, and
                     10   turn an immense profit.9
                     11           23.   Twitter’s traffic—much of which relates to Twitter’s infringement as
                     12   outlined in this Complaint—is increasing despite the COVID-19 pandemic. Since the
                     13   pandemic began, Twitter has experienced a surge of monetizable Daily Active Users
              P.C.




                     14   (mDAUs). In the third quarter of 2020 alone, Twitter reported a total of 187 million
MCKOOL SMITH, P C




                     15   mDAUs, up 29% from the previous year. 10
                     16           24.   In its most recent earnings call, Twitter’s CEO Ned Segal noted Twitter’s
                     17   “strength [in advertising revenue] throughout the quarter.” He attributed Twitter’s
                     18   strong advertising revenue to the necessity of businesses “to engage our much larger
                     19
                     20
                     21   https://www.drivesweden.net/en/xerox-provides-maas-services-la-and-denver.
                          9
                     22      Twitter's Ad Revenue Rises 12% As Users Reach 152M, MOBILE MARKETER,
                          https://www.mobilemarketer.com/news/twitters-ad-revenue-rises-12-as-users-reach-
                     23   152m/571886/#:~:text=Brief%3A,the%20quarterly%20billion%2Ddollar%20mark
                     24   (last visited November 24, 2020).
                     25   10
                                  https://www.digitalinformationworld.com/2020/10/twitters-latest-report-about-
                     26   its.html#:~:text=In%20the%20first%20quarter%20of,new%20mDAUs%20joined%20
                          the%20platform.
                     27
                     28                                              8

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 10 of 61 Page ID #:10



                      1   audience [about] … increased or delayed product launches.”11 He explained that there
                      2   was fairly consistent daily growth over the last three weeks of the third quarter, which
                      3   is “perhaps a good demonstration of how we can perform when so many events and
                      4   product launches, all of which typically fall in that window[,] are driving more people
                      5   and advertisers to Twitter.”12
                      6              25.   Predictions state that Twitter should see sustained growth in users
                      7   and engagement through the end of this year as a number of events result in
                      8   more news flow and engagement, and as the platform remains synonymous with
                      9   real-time news. 13
                     10              26.   Between generating its largest source of income, and being the solution
                     11   to one of its most prevalent criticisms in the past few years, Twitter’s unauthorized
                     12   and unlicensed use of the PARC Patents has substantially contributed to Twitter’s
                     13   financial success.
              P.C.




                     14                                  FIRST CLAIM FOR RELIEF
MCKOOL SMITH, P C




                     15                       INFRINGEMENT OF U.S. PATENT NO. 8,489,599
                     16              27.   Plaintiff realleges and incorporates by reference the allegations of
                     17   paragraphs 1-26 of this Complaint.
                     18              28.   The ’599 Patent is valid and enforceable under United States Patent
                     19   Laws.
                     20
                          11
                     21      Twitter Inc. (TWTR) Q3 2020 Earnings Transcript, THE MOTLEY FOOL. (Oct. 29,
                          2020) https://www.digitalinformationworld.com/2020/10/twitters-latest-report-about-
                     22   its.html#:~:text=In%20the%20first%20quarter%20of,new%20mDAUs%20joined%20
                     23   the%20platform.
                          12
                     24        Id.
                     25   13
                            Marty Shtrubel, Twitter Q3 Results on Tap This Week; 5-Star Analyst Weighs in.
                     26   NASDAQ (Oct. 26, 2020) https://finance.yahoo.com/news/twitter-q3-results-tap-
                          week-010449891.html?.
                     27
                     28                                               9

                                                       COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 11 of 61 Page ID #:11



                      1         29.    PARC owns, by assignment, all right, title, and interest in and to the ’599
                      2   Patent, including the right to collect for past damages.
                      3         30.    A copy of the ’599 Patent is attached as Exhibit A.
                      4                                       The ’599 Patent
                      5         31.    The ’599 Patent describes, among other things, a method and apparatus
                      6   for creating and presenting content based on contextual information. In one
                      7   embodiment, the ’599 Patent describes receiving and using contextual information
                      8   about a user to determine a context associated with the user. The ’599 Patent further
                      9   describes using this context to determine if a trigger condition is met, and, if so,
                     10   presenting content to a user. The ’599 Patent also describes that the user’s response
                     11   may be monitored, and an action may be taken depending on the user’s response.
                     12         32.    By 2008, PARC recognized that although there was a proliferation of
                     13   mobile devices (including phones, PDA, and laptops), “these mobile devices are not
              P.C.




                     14   capable of learning and understanding the behavior of their users.” ’599 Patent at
MCKOOL SMITH, P C




                     15   1:19-22, 1:41-43. Indeed, as the ’599 Patent notes:
                     16         these mobile devices cannot determine when and how best to provide
                     17         their users with information or suitable entertainment content, because
                     18         they do not take into account the activities that their users are involved in.
                     19   Id. at 1:43-46.
                     20         33.    To address these issues, in one embodiment, the ’599 Patent “provide[s]
                     21   a content management system for organizing and delivering packages of audio and
                     22   visual content to a user in response to activities being performed by the user, and in
                     23   response to a number of environmental factors associated with the user.” Id. at 3:51-
                     24   55.
                     25         34.    The invention of the ’599 Patent works, for example, by “receiv[ing] a
                     26   set of contextual information with respect to the user, and processes the contextual
                     27
                     28                                             10

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 12 of 61 Page ID #:12



                      1   information to determine a context which is associated with an activity being
                      2   performed by the user.” Id. at Abstract.
                      3         35.    This contextual information can come “from a number of input sources
                      4   (e.g., a global positioning system (GPS) device, or an accelerometer), which reflects
                      5   basic information associated with the user.” Id.at 4:33-36; see also id. at 4:36-46,
                      6   6:23-7:2. The ’599 Patent describes that the preferred system embodiment can
                      7   “determine a context associated with a user and/or operating conditions of the mobile
                      8   device based on contextual information.” Id. at 7:30-33; see also id. at 7:33-45. The
                      9   system “can be programmed to infer specific contexts about the user based on
                     10   contextual information.” Id. at 7:46-48; see also id. at 7:48-59.
                     11         36.    One embodiment of the ’599 Patent further describes that if the user’s
                     12   context or activity “satisfy a trigger condition,” the system “selects content from a
                     13   content database ... to present to the user.” Id. at Abstract. These triggers can be pre-
              P.C.




                     14   defined, including in relation to specific content. Id. at 3:60-4:6. Different content can
MCKOOL SMITH, P C




                     15   be presented in different contexts. Id. at 8:39-50.
                     16         37.    The ’599 Patent’s “FIG. 3 presents a flow chart illustrating a process for
                     17   delivering context-based content to a user in accordance with an embodiment of the
                     18   present invention[]”:
                     19         The content management system begins by receiving contextual
                     20         information (operation 310), and processing the contextual information to
                     21         determine a context (operation 320). Next, the content management
                     22         system determines whether the context satisfies a trigger condition
                     23         (operation 330). If so, the content management system selects content
                     24         from the content database based on the context (operation 340), and
                     25         presents the selected content to the user (operation 350).
                     26
                     27
                     28                                              11

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 13 of 61 Page ID #:13



                      1
                      2
                      3
                      4
                      5
                      6
                      7
                      8
                      9
                          Id. at 18:53-63, Fig. 3.
                     10
                                38.    Depending on “an expected response from the user,” an embodiment of
                     11
                          the ’599 Patent “can perform an action responsive to a user response or interaction
                     12
                          with the presentation of content.” Id. at 12:50-51, 12:66-13:1.
                     13
                                                            ’599 Patent Allegations
              P.C.




                     14
MCKOOL SMITH, P C




                                39.    Twitter designed, implemented, and currently uses a variety of
                     15
                          advertising tools, including “targeting,” to target ads for its social media platform. See
                     16
                          https://business.twitter.com/en/advertising/targeting.html.   Twitter   notes    that   its
                     17
                          “platform shows people relevant ads based on how likely they are to engage with the
                     18
                          ad and the brand’s goals,” and that advertisers can “hone in on your audience by using
                     19
                          our powerful targeting tools to get your brand and message in front of the right people,
                     20
                          when they’re most receptive.” Id. Twitter provides targeting options, including
                     21
                          location     and     device       type.   https://business.twitter.com/en/help/campaign-
                     22
                          setup/campaign-targeting/geo-gender-and-language-targeting.html               (explaining
                     23
                          targeting   options);      https://business.twitter.com/en/help/campaign-setup/campaign-
                     24
                          targeting/device-carrier-and-new-mobile-user-targeting.html (same).
                     25
                                40.    On information and belief after reasonable investigation, Twitter’s
                     26
                          targeted advertising tools (“’599 Infringing Products”) infringe the ʼ599 Patent.
                     27
                     28                                              12

                                                       COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 14 of 61 Page ID #:14



                      1   Twitter operates a method for delivering context-based content to a first user. For
                      2   instance, Twitter offers detailed targeting to target ads to users based on user location,
                      3   or    whether    the     user   is     on   certain   type   of     device.    See,   e.g.,
                      4   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/geo-gender-
                      5   and-language-targeting.html (explaining Twitter’s detailed targeting options);
                      6   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/device-
                      7   carrier-and-new-mobile-user-targeting.html (same).
                      8         41.    Twitter receives at least one content package, wherein the content
                      9   package includes at least one content piece and a set of rules associated with the
                     10   content package, wherein the set of rules includes a trigger condition and an expected
                     11   response, and wherein the trigger condition specifies a context that triggers a
                     12   presentation of the content piece. For instance, Twitter receives ad campaigns
                     13   containing ads and targets for ads. Twitter ad targets include location and device
              P.C.




                     14   conditions such as a user’s location or a user’s type of device (including OS,
MCKOOL SMITH, P C




                     15   manufacturer, and more) that trigger presenting an ad to the user as well as whether
                     16   the user is expected to see, click, view, or otherwise interact with the ad. See, e.g.,
                     17   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/geo-gender-
                     18   and-language-targeting.html (explaining Twitter’s detailed targeting options);
                     19   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/device-
                     20   carrier-and-new-mobile-user-targeting.html (explaining Twitter’s detailed targeting
                     21   options);               https://business.twitter.com/en/help/campaign-measurement-and-
                     22   analytics/conversion-tracking-for-websites.html?ref=btc-analytics.html         (explaining
                     23   how         Twitter          charges         for      advertising          events)        ;
                     24   https://business.twitter.com/en/advertising/analytics.html        (detailing     Twitter’s
                     25   available analytics).
                     26         42.    Twitter receives a set of contextual information with respect to the first
                     27   user, processes the contextual information to determine a current context for the first
                     28                                               13

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 15 of 61 Page ID #:15



                      1   user, determines whether the current context satisfies the trigger condition, and, in
                      2   response to the trigger condition being satisfied, presents the content piece to the first
                      3   user. For instance, Twitter receives information about its users, including information
                      4   about each user’s location (whether through GPS or other information) and type of
                      5   device. Twitter processes that information to determine the user’s location and device
                      6   type. Twitter serves and presents ads to the user after determining that the user
                      7   accessed Twitter, for instance, with the required device type or from the required
                      8   location. See, e.g., See https://business.twitter.com/en/help/campaign-setup/campaign-
                      9   targeting/geo-gender-and-language-targeting.html       (describing   Twitter’s     location
                     10   targeting     options);    https://business.twitter.com/en/help/campaign-setup/campaign-
                     11   targeting/device-carrier-and-new-mobile-user-targeting.html                        (same);
                     12   https://help.twitter.com/en/safety-and-security/privacy-controls-for-tailored-ads
                     13   (describing        the       type     of     device      data     Twitter        connects);
              P.C.




                     14   https://help.twitter.com/en/safety-and-security/twitter-location-services-for-mobile
MCKOOL SMITH, P C




                     15   (same);           https://oursocialtimes.com/increase-your-twitter-ad-performance-with-
                     16   tailored-audiences/ (describing Twitter’s location targeting options).
                     17         43.       Twitter receives a response from the first user corresponding to the
                     18   presented content piece, and determines whether the received response matches the
                     19   expected response. For instance, Twitter tracks the user’s clicks, views, and other
                     20   responses to the presented ad, and determines whether the user’s response is what the
                     21   advertiser will pay for. As one example, Twitter’s advertising platform allows
                     22   advertisers to choose whether to be charged when someone clicks an ad link. See, e.g.,
                     23   https://business.twitter.com/en/help/campaign-measurement-and-analytics/conversion-
                     24   tracking-for-websites.html?ref=btc-analytics.html (explaining how Twitter charges
                     25   advertisers);             https://business.twitter.com/en/help/campaign-measurement-and-
                     26   analytics/campaign-dashboard.html                                                  (same);
                     27
                     28                                               14

                                                        COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 16 of 61 Page ID #:16



                      1   https://business.twitter.com/en/advertising/analytics.html            (detailing          Twitter’s
                      2   available analytics).
                      3         44.       Twitter performs an action based on an outcome of the determination.
                      4   For instance, Twitter charges an advertiser if the user clicks, views, or otherwise
                      5   responds to the presented ad, and further improves its targeting by tracking user
                      6   responses to ads and modifying its practice such that an ad’s quality score is changed.
                      7   The more positive interactions with an ad, the higher the ad’s quality score, and vice
                      8   versa. As another example, Twitter enables advertisers to view analytic metrics about
                      9   how         users       responded       to         the    advertisement.           See,       e.g.,
                     10   https://business.twitter.com/en/help/campaign-measurement-and-analytics/conversion-
                     11   tracking-for-websites.html?ref=btc-analytics.html (explaining how Twitter charges
                     12   advertisers);            https://business.twitter.com/en/help/campaign-measurement-and-
                     13   analytics/campaign-dashboard.html                                                          (same);
              P.C.




                     14   https://business.twitter.com/en/help/overview/ads-pricing.html (describing Twitter’s
MCKOOL SMITH, P C




                     15   ad     pricing);         https://business.twitter.com/en/help/troubleshooting/bidding-and-
                     16   auctions-faqs.html        (explaining        concepts    such    as       “quality         score”);
                     17   https://business.twitter.com/en/advertising/analytics.html            (detailing          Twitter’s
                     18   available analytics)..
                     19         45.       Twitter has infringed and is infringing, individually and/or jointly, either
                     20   literally or under the doctrine of equivalents, at least claims 1, 12, and 19 of the ʼ599
                     21   Patent in violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making,
                     22   using, offering for sale, selling, offering for lease, leasing in the United States, and/or
                     23   importing into the United States without authority or license, the ’599 Infringing
                     24   Products.
                     25         46.       Twitter has been, and currently is, an active inducer of infringement of
                     26   one or more claims of the ’599 Patent under 35 U.S.C. § 271(b). On information and
                     27   belief, one or more of the ’599 Infringing Products of Twitter directly and/or
                     28                                                 15

                                                       COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 17 of 61 Page ID #:17



                      1   indirectly infringe (by induced infringement) at least claims 1, 12, and 19 of the ’599
                      2   Patent, literally and/or under the doctrine of equivalents.
                      3         47.    This Complaint will serve as notice to Twitter of the ’599 Patent and its
                      4   infringement should Twitter contend that it did not previously have knowledge
                      5   thereof.
                      6         48.    Twitter intentionally encourages and aids at least its users, including
                      7   advertisers and website and app users, to directly infringe the ’599 Patent.
                      8         49.    Twitter provides the ’599 Infringing Products and instructions to its users
                      9   such that they will use the ’599 Infringing Products in a directly infringing manner.
                     10   Twitter markets the ’599 Infringing Products to its users and provides instructions to
                     11   its users on how to use the functionality of the ’599 Patent on its websites and
                     12   elsewhere.    See,    e.g.,      https://business.twitter.com/en/advertising/targeting.html;
                     13   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/geo-gender-
              P.C.




                     14   and-language-targeting.html;                https://business.twitter.com/en/help/campaign-
MCKOOL SMITH, P C




                     15   setup/campaign-targeting/device-carrier-and-new-mobile-user-targeting.html;
                     16   https://help.twitter.com/en/safety-and-security/privacy-controls-for-tailored-ads;
                     17   https://help.twitter.com/en/safety-and-security/twitter-location-services-for-mobile;
                     18   https://business.twitter.com/en/help/campaign-measurement-and-analytics/conversion-
                     19   tracking-for-websites.html?ref=btc-analytics.html;
                     20   https://business.twitter.com/en/help/campaign-measurement-and-analytics/campaign-
                     21   dashboard.html;                  https://business.twitter.com/en/advertising/analytics.html;
                     22   https://business.twitter.com/en/help/overview/ads-pricing.html;
                     23   https://business.twitter.com/en/help/troubleshooting/bidding-and-auctions-faqs.html;
                     24   https://business.twitter.com/en/advertising/analytics.html.
                     25         50.    Twitter users directly infringe by using the ’599 Infringing Products in
                     26   their intended manner. Twitter induces such infringement by providing the ’599
                     27   Infringing Products and instructions to enable and facilitate infringement. On
                     28                                               16

                                                        COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 18 of 61 Page ID #:18



                      1   information and belief, Twitter specifically intends that its actions will result in
                      2   infringement of the ’599 Patent or has taken deliberate actions to avoid learning of
                      3   infringement.
                      4            51.   Additional allegations regarding Twitter’s knowledge of the ’599 Patent
                      5   and willful infringement will likely have evidentiary support after a reasonable
                      6   opportunity for discovery.
                      7            52.   Twitter’s infringement of the ’599 Patent is willful and deliberate,
                      8   entitling PARC to enhanced damages and attorneys’ fees.
                      9            53.   Twitter’s infringement of the ’599 Patent is exceptional and entitles
                     10   PARC to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
                     11   § 285.
                     12            54.   PARC has been damaged by Twitter’s infringement of the ’599 Patent
                     13   and will continue to be damaged unless Twitter is enjoined by this Court. PARC has
              P.C.




                     14   suffered and continues to suffer irreparable injury for which there is no adequate
MCKOOL SMITH, P C




                     15   remedy at law. The balance of hardships favors PARC, and public interest is not
                     16   disserved by an injunction.
                     17
                                   55.   PARC is entitled to recover from Twitter all damages that PARC has
                     18
                          sustained as a result of Twitter’s infringement of the ’599 Patent, including without
                     19
                          limitation, lost profits and/or not less than a reasonable royalty.
                     20
                     21                              SECOND CLAIM FOR RELIEF
                     22                     INFRINGEMENT OF U.S. PATENT NO. 9,208,439
                     23            56.   Plaintiff realleges and incorporates by reference the allegations of
                     24   paragraphs 1-55 of this Complaint.
                     25            57.   The ’439 Patent is valid and enforceable under United States Patent
                     26   Laws.
                     27
                     28                                             17

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 19 of 61 Page ID #:19



                      1           58.   PARC owns, by assignment, all right, title, and interest in and to the ’439
                      2   Patent, including the right to collect for past damages.
                      3           59.   A copy of the ’439 Patent is attached as Exhibit B.
                      4                                       The ’439 Patent
                      5           60.   The ’439 Patent describes, among other things, a method and system for
                      6   collecting mobile device contextual information and updating recommendation
                      7   systems for activities or items of interest to a user. In one embodiment, the ’439 Patent
                      8   describes receiving mobile device data collected through detectors related to the
                      9   device’s surroundings. The ’439 Patent further describes using that data to modify a
                     10   context graph that stores information about a device user’s behavior. The ’439 Patent
                     11   also describes sending a notification when certain changes to the context graph are
                     12   made.
                     13           61.   By 2013, PARC recognized that although “mobile devices equipped with
              P.C.




                     14   technology to detect physical surroundings [had] become more pervasive in our
MCKOOL SMITH, P C




                     15   everyday lives,” using this additional information was difficult as it “takes
                     16   considerable time and expense to develop such context-aware systems.” ’439 Patent at
                     17   1:14-33. The ’439 Patent therefore sought to “solve the problem of efficiently
                     18   developing context aware systems by providing a generic contextual intelligence
                     19   platform that may be adapted for specific applications.” Id. at 2:49-52. “Such a
                     20   contextual intelligence system facilitates real-time processing of contextual
                     21   information and support[s] contextual application development for Web and mobile
                     22   applications.” Id. at 2:53-55.
                     23           62.   To achieve its goals, the ’439 Patent “provides a system for providing
                     24   user information to a recommender.” Id. at Abstract. In one embodiment, the ’439
                     25   Patent system “receives, from a mobile device, event data derived from contextual
                     26   data collected using detectors that detect the mobile device’s physical surroundings”
                     27   Id. The system then “modifies [a] context graph based on the event data” and
                     28                                             18

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 20 of 61 Page ID #:20



                      1   “determines that the modification to the context graph matches [a] registration, and
                      2   sends a notification of context graph change to [a] recommender.” Id.
                      3         63.    In one ’439 Patent embodiment, “[c]ontextual data describes a computing
                      4   context detected by a mobile device client, such as physical surroundings and/or
                      5   application and/or operating system context” Id. at 2:60-62. “The client-side
                      6   architecture collects contextual data by detecting a computing context including
                      7   physical surroundings, application, and operating system context.” Id. at 3:1-3. This
                      8   collection may be done “using detectors such as a GPS, an accelerometer, and/or a
                      9   compass.” Id. at 3:49-51; see also id. at 4:31-40. The client-side may determine high-
                     10   level events (e.g., “a user reading email”) and low-level events (e.g., walking, button
                     11   push, screen capture) based on information collected from the device. Id. at 3:4-22.
                     12   The client can then “transmit both high-level events and low-level events to the server
                     13   via an event posting interface 302 and/or a RESTful WebAPI.” Id. at 5:42-44. “The
              P.C.




                     14   server-side architecture stores the contextual data and uses the contextual data to
MCKOOL SMITH, P C




                     15   modify a graph containing user behavior and interest information.” Id. at 2:62-65.
                     16         64.    In one embodiment, the ’439 Patent describes that “[t]he context graph
                     17   includes information about user behavior and/or user interests.” Id. at 1:41-43. “The
                     18   context graph stores generic user model information that may be adapted for
                     19   application-specific user models....” Id. at 5:32-34. One exemplary context graph “is a
                     20   per-user, in-memory, graph-based model that stores facts and assertions about user
                     21   behavior and actions. Context graph 406 is a database of information about the user.”
                     22   Id. at 7:28-31. This context graph can be used, for instance, by “recommenders [to]
                     23   modify implementation-specific user models based on the data received from the
                     24   context graph, and make recommendations based on the information-specific user
                     25   models.” Id. at 6:67-7:4.
                     26         65.    As one example, the ’439 Patent describes that “the system may notify
                     27   recommenders of context graph changes.” Id. at 7:55-56. This context graph
                     28                                            19

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 21 of 61 Page ID #:21



                      1   information, and changes to the graph, can be used by recommenders to “generate
                      2   and/or modify recommendations.” Id. at 8:6-11.
                      3                                      ’439 Patent Allegations
                      4            66.     Twitter designed, implemented, and currently uses a variety of
                      5   advertising tools, such as “targeting,” to target ads for its social media platform. See
                      6   https://business.twitter.com/en/advertising/targeting.html.    Twitter   notes   that   its
                      7   “platform shows people relevant ads based on how likely they are to engage with the
                      8   ad and the brand’s goals,” and that advertisers can “hone in on your audience by using
                      9   our powerful targeting tools to get your brand and message in front of the right people,
                     10   when they're most receptive.” Id. Twitter provides targeting options, including
                     11   location. https://business.twitter.com/en/help/campaign-setup/campaign-targeting/geo-
                     12   gender-and-language-targeting.html (explaining targeting options).
                     13            67.     On information and belief after reasonable investigation, Twitter’s
              P.C.




                     14   targeted advertising tools (“’439 Infringing Products”) infringe the ʼ439 Patent.
MCKOOL SMITH, P C




                     15   Twitter receives, from a mobile device, event data derived from contextual data
                     16   collected using detectors that detect a physical context surrounding the mobile device.
                     17   For instance, Twitter receives device data and data collected using GPS, WiFi, and
                     18   other location-tracking devices within the user’s mobile phone. From that data,
                     19   Twitter derives the user’s location and device type, among other things. See, e.g.,
                     20   https://help.twitter.com/en/safety-and-security/twitter-location-services-for-mobile
                     21   (“Enabling precise location through Twitter’s official apps allows Twitter to collect,
                     22   store,     and     use   your    precise   location,   such   as   GPS     information.”);
                     23   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/geo-gender-
                     24   and-language-targeting.html (explaining Twitter’s location targeting options).
                     25            68.     Twitter modifies a context graph that stores facts and assertions about a
                     26   user’s behavior and interests using the event data. For instance, Twitter uses
                     27   recent/current device type and location data (along with other information) to modify
                     28                                               20

                                                       COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 22 of 61 Page ID #:22



                      1   and update the Twitter context graph over time. This context graphs stores facts and
                      2   assertions about the user’s behavior and interests, including location history, links
                      3   clicked on, what they tweet or follow, likes, dislikes, and more. See, e.g.,
                      4   https://help.twitter.com/en/safety-and-security/twitter-location-services-for-mobile
                      5   (explaining      that     Twitter     collects      location     and       other      data);
                      6   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/geo-gender-
                      7   and-language-targeting.html (explaining Twitter’s detailed targeting options);
                      8   https://help.twitter.com/en/safety-and-security/privacy-controls-for-tailored-ads
                      9   (explaining         the         information         that         Twitter           collects);
                     10   https://blog.twitter.com/engineering/en_us/topics/insights/2020/graph-ml-at-
                     11   twitter.html (describing that Twitter has graph-based neural networks that can contain
                     12   hundreds of millions of nodes and billions of edges).
                     13           69.   Twitter, in response to determining that there exists a registration for
              P.C.




                     14   notification of changes that matches the modification to the context graph, sends a
MCKOOL SMITH, P C




                     15   notification of context graph change to a recommender. For instance, Twitter
                     16   advertisers may elect to be notified of changes to the Twitter context graph via Twitter
                     17   sending notifications of the changes to the advertiser by serving advertisements or
                     18   customizing ad content when event data, such as user location and device type,
                     19   processed into the Twitter context graph, indicates the user is within a location or
                     20   contains a device type for which an advertisement has been targeted for delivery. See,
                     21   e.g.,     https://business.twitter.com/en/help/campaign-setup/campaign-targeting/geo-
                     22   gender-and-language-targeting.html (explaining Twitter’s detailed targeting options).
                     23           70.   Twitter has infringed and is infringing, individually and/or jointly, either
                     24   literally or under the doctrine of equivalents, at least claims 1, 7, and 13 of the ʼ439
                     25   Patent in violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making,
                     26   using, offering for sale, selling, offering for lease, leasing in the United States, and/or
                     27
                     28                                             21

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 23 of 61 Page ID #:23



                      1   importing into the United States without authority or license, the ’439 Infringing
                      2   Products.
                      3         71.     Twitter has been, and currently is, an active inducer of infringement of
                      4   one or more claims of the ’439 Patent under 35 U.S.C. § 271(b). On information and
                      5   belief, one or more of the ’439 Infringing Products of Twitter directly and/or
                      6   indirectly infringe (by induced infringement) at least claims 1, 7, and 13 of the ’439
                      7   Patent, literally and/or under the doctrine of equivalents.
                      8         72.     This Complaint will serve as notice to Twitter of the ’439 Patent and its
                      9   infringement should Twitter contend that it did not previously have knowledge
                     10   thereof.
                     11         73.     Twitter intentionally encourages and aids at least its users, including
                     12   advertisers and website and app users, to directly infringe the ’439 Patent.
                     13         74.     Twitter provides the ’439 Infringing Products and instructions to its users
              P.C.




                     14   such that they will use the ’439 Infringing Products in a directly infringing manner.
MCKOOL SMITH, P C




                     15   Twitter markets the ’439 Infringing Products to its users and provides instructions to
                     16   its users on how to use the functionality of the ’439 Patent on its websites and
                     17   elsewhere.     See,   e.g.,      https://business.twitter.com/en/advertising/targeting.html;
                     18   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/geo-gender-
                     19   and-language-targeting.html; https://help.twitter.com/en/safety-and-security/privacy-
                     20   controls-for-tailored-ads;
                     21   https://blog.twitter.com/engineering/en_us/topics/insights/2020/graph-ml-at-
                     22   twitter.html; https://help.twitter.com/en/safety-and-security/twitter-location-services-
                     23   for-mobile.
                     24         75.     Twitter users directly infringe by using the ’439 Infringing Products in
                     25   their intended manner. Twitter induces such infringement by providing the ’439
                     26   Infringing Products and instructions to enable and facilitate infringement. On
                     27   information and belief, Twitter specifically intends that its actions will result in
                     28                                               22

                                                        COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 24 of 61 Page ID #:24



                      1   infringement of the ’439 Patent or has taken deliberate actions to avoid learning of
                      2   infringement.
                      3            76.   Additional allegations regarding Twitter’s knowledge of the ’439 Patent
                      4   and willful infringement will likely have evidentiary support after a reasonable
                      5   opportunity for discovery.
                      6            77.   Twitter’s infringement of the ’439 Patent is willful and deliberate,
                      7   entitling PARC to enhanced damages and attorneys’ fees.
                      8            78.   Twitter’s infringement of the ’439 Patent is exceptional and entitles
                      9   PARC to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
                     10   § 285.
                     11            79.   PARC has been damaged by Twitter’s infringement of the ’439 Patent
                     12   and will continue to be damaged unless Twitter is enjoined by this Court. PARC has
                     13   suffered and continues to suffer irreparable injury for which there is no adequate
              P.C.




                     14   remedy at law. The balance of hardships favors PARC, and public interest is not
MCKOOL SMITH, P C




                     15   disserved by an injunction.
                     16            80.   PARC is entitled to recover from Twitter all damages that PARC has
                     17   sustained as a result of Twitter’s infringement of the ’439 Patent, including without
                     18   limitation, lost profits and/or not less than a reasonable royalty.
                     19                                 THIRD CLAIM FOR RELIEF
                     20                     INFRINGEMENT OF U.S. PATENT NO. 8,966,362
                     21            81.   Plaintiff realleges and incorporates by reference the allegations of
                     22   paragraphs 1-80 of this Complaint.
                     23            82.   The ’362 Patent is valid and enforceable under United States Patent
                     24   Laws.
                     25            83.   PARC owns, by assignment, all right, title, and interest in and to the ’362
                     26   Patent, including the right to collect for past damages.
                     27            84.   A copy of the ’362 Patent is attached as Exhibit C.
                     28                                              23

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 25 of 61 Page ID #:25



                      1                                         The ’362 Patent
                      2         85.    The ’362 Patent describes, among other things, a method and system for
                      3   disseminating tagged content over networks. In one embodiment, the ’362 Patent
                      4   describes receiving tagged content where the tag indicates an action to be performed
                      5   along with a recipient. The ’362 Patent further describes processing the tagged content
                      6   to determine the action to be performed along with the recipient. The tagged content is
                      7   then disseminated to the recipient.
                      8         86.    In 2007, PARC recognized that “current dissemination mechanisms, such
                      9   as email, networked file systems, document management systems, or workflow
                     10   systems suffer from several limitations,” including that “a user is typically required to
                     11   manually extract the specific content to be shared.” ’362 Patent at 1:15-18, 1:21-22.
                     12   Furthermore, the ’362 Patent notes that this “manual process not only is cumbersome,
                     13   but also makes it difficult to reestablish context for the information or to incorporate
              P.C.




                     14   responses into the original content when the recipient replies with comments or
MCKOOL SMITH, P C




                     15   changes to the shared content.” Id. at 1:24-28.
                     16         87.    To address these problems, the ’362 Patent “provides a system that
                     17   facilitates content dissemination.” Id. at 1:42-43. The ’362 Patent does so by
                     18   “allow[ing] a user to add a tag to a first document, wherein the tag indicates an
                     19   operation to be performed on a portion of the document. The system then processes
                     20   the tag and performs the operation on the document portion based on the tag.” Id. at
                     21   1:44-46.
                     22         88.    The invention of the ’362 Patent works, for example, by “allow[ing] a
                     23   user to add a tag to a first document, wherein the tag indicates an operation to be
                     24   performed on a portion of the document.” Id. at Abstract. Thereafter, the ʼ362
                     25   invention “processes the tag and performs the operation on the document portion
                     26   based on the tag” Id. The invention of the ’362 Patent is advantageous because it may
                     27   (1) “reduce the amount of information the recipient needs to consider”; (2) “facilitate
                     28                                             24

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 26 of 61 Page ID #:26



                      1   dissemination of only a portion of a sensitive document”; and (3) “lower[] the barrier
                      2   to and overhead of information exchange.” Id. at 3:21-49.
                      3         89.    In one ’362 Patent embodiment, “an exemplary architecture that
                      4   facilitates in-document tagging” is disclosed. Id. at 7:64-66. Tags can be used to, for
                      5   instance, share content with another person or group or “to implement other functions,
                      6   such as annotation services.” Id. at 8:24-36, 8:57-67. Users may insert tags by using
                      7   “a visual representation, such as a drop-down menu, of ready-to-use tags” or by
                      8   “add[ing] to and/or edit[ing] existing tags.” Id. at 11:16-21. Furthermore, “a tag can be
                      9   formulated in natural language instead of in syntactical specifications.” Id. at 9:7-8.
                     10         90.    The ’362 Patent further describes that the tags are processed. This
                     11   processing can be triggered implicitly or explicitly, including “at pre-determined
                     12   times…or when the user performs certain operations.” Id. at 8:4-14. Once processed,
                     13   the tagged documents may be disseminated. Id. at 8:4-7. As the ’362 Patent describes,
              P.C.




                     14   “a number of communication services can be used to deliver the content.” Id. at 8:17-
MCKOOL SMITH, P C




                     15   18.
                     16                                    ’362 Patent Allegations
                     17         91.    Twitter designed, implemented, and currently uses a system for allowing
                     18   users to tag other users or groups, including “replies” and/or “mentions,” over its
                     19   social media platform. See https://help.twitter.com/en/using-twitter/mentions-and-
                     20   replies. Twitter notes that “[w]hen you reply to someone else, your Tweet will show
                     21   the message ‘Replying to...’ when viewed in your profile page timeline. When
                     22   someone replies to one of your Tweets you will see ‘Replying to you’ above the
                     23   Tweet and you will receive a notification in your Notifications tab.” Id. Twitter further
                     24   explains that “[a] mention is a Tweet that contains another person’s username
                     25   anywhere in the body of the Tweet,” and that it “collect[s] these messages, as well as
                     26   all   your      replies,    in    your     Notifications     tab.”    Id.;    see     also
                     27   https://twitter.com/notifications/mentions (showing a user’s mentions).
                     28                                             25

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 27 of 61 Page ID #:27



                      1         92.    On information and belief after reasonable investigation, Twitter’s
                      2   conversation and notification system (“’362 Infringing Products”) infringes the ’362
                      3   Patent. Twitter facilitates content dissemination. For instance, Twitter facilitates the
                      4   sharing of a variety of content, including text, images, video, advertisements, and
                      5   more, amongst users. See, e.g., https://twitter.com/home (showing a user’s home
                      6   feed); https://twitter.com/notifications/mentions (showing a user’s mentions).
                      7         93.    Twitter receives, within a document editing system, a user input
                      8   comprising one or more tags to insert inline within a document, wherein the document
                      9   is formulated in a natural language and wherein a respective tag is at least partly
                     10   formulated in natural language and is visible to the user, and indicates an action to be
                     11   performed on a partial portion of the document and a receiving entity corresponding to
                     12   the action. For instance, Twitter receives, within its conversation and notification
                     13   system, user tweets, retweets, or replies that include content such as text, picture, or
              P.C.




                     14   video, and “mentions” of another user. The tweet, retweet, or reply is formulated in a
MCKOOL SMITH, P C




                     15   natural language, and the “mention” is at least partly formulated in natural language
                     16   and is visible to the user inline within the tweet, retweet, or reply. The inclusion of a
                     17   “mention” in a tweet, retweet, or reply indicates that the tweet, retweet, or reply
                     18   should, for example, be shared with the mentioned user(s) via their respective
                     19   notifications tab. See, e.g., https://help.twitter.com/en/using-twitter/mentions-and-
                     20   replies (discussing mentions and replies, including how to mention and reply to other
                     21   users).
                     22         94.    Twitter processes the one or more tags according to one or more rules to
                     23   determine both the action to be performed on the partial portion of the document and
                     24   the receiving entity. For instance, Twitter processes the one or more “mentions”
                     25   according to one or more rules when determining to (a) share tweets, retweets, or
                     26   replies that contain a “mention” to the mentioned user’s notifications tab and/or (b)
                     27   post the tweets, retweets, or replies that contain a mention onto a user’s timeline.
                     28                                            26

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 28 of 61 Page ID #:28



                      1   Similarly, Twitter determines the receiving entity by creating a link to the mentioned
                      2   user within the tweets, retweets, or replies. See, e.g., https://help.twitter.com/en/using-
                      3   twitter/mentions-and-replies (discussing mentions and replies, including how to
                      4   mention and reply to other users).
                      5          95.   Twitter disseminates the document portion indicated by the one or more
                      6   tags to the corresponding receiving entity to facilitate performing the action specified
                      7   in the one or more tags on the document portion. For instance, Twitter posts the
                      8   tweets, retweets, or replies onto the mentioned user’s notifications tab and/or timeline.
                      9   Twitter also sends the mentioned user a notification that they have been mentioned in
                     10   a   tweet,    retweet,   or    reply   through     mobile     notifications.   See,   e.g.,
                     11   https://help.twitter.com/en/using-twitter/mentions-and-replies (discussing mentions
                     12   and replies, including how to mention and reply to other users); see also
                     13   https://help.twitter.com/en/managing-your-account/notifications-on-mobile-devices
              P.C.




                     14   (discussing Twitter’s notification methods); https://twitter.com/notifications/mentions
MCKOOL SMITH, P C




                     15   (location within Twitter where users can go to see recent “mentions” of their user
                     16   profile).
                     17          96.   Twitter has infringed and is infringing, individually and/or jointly, either
                     18   literally or under the doctrine of equivalents, at least claims 1, 12, and 23 of the ʼ362
                     19   Patent in violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making,
                     20   using, offering for sale, selling, offering for lease, leasing in the United States, and/or
                     21   importing into the United States without authority or license, the ’362 Infringing
                     22   Products.
                     23          97.   Twitter has been, and currently is, an active inducer of infringement of
                     24   one or more claims of the ʼ362 Patent under 35 U.S.C. § 271(b). On information and
                     25   belief, one or more of the ʼ362 Infringing Products of Twitter directly and/or
                     26   indirectly infringe (by induced infringement) at least claims 1, 12, and 23 of the ʼ362
                     27   Patent, literally and/or under the doctrine of equivalents.
                     28                                             27

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 29 of 61 Page ID #:29



                      1            98.   This Complaint will serve as notice to Twitter of the ʼ362 Patent and its
                      2   infringement should Twitter contend that it did not previously have knowledge
                      3   thereof.
                      4            99.   Twitter intentionally encourages and aids at least its users, including
                      5   advertisers and website and app users, to directly infringe the ʼ362 Patent.
                      6            100. Twitter provides the ʼ362 Infringing Products and instructions to its users
                      7   such that they will use the ʼ362 Infringing Products in a directly infringing manner.
                      8   Twitter markets the ʼ362 Infringing Products to its users and provides instructions to
                      9   its users on how to use the functionality of the ʼ362 Patent on its websites and
                     10   elsewhere. See, e.g., https://help.twitter.com/en/using-twitter/mentions-and-replies;
                     11   https://help.twitter.com/en/managing-your-account/notifications-on-mobile-devices;
                     12   https://twitter.com/home; https://twitter.com/notifications/mentions.
                     13            101. Twitter users directly infringe by using the ʼ362 Infringing Products in
              P.C.




                     14   their intended manner. Twitter induces such infringement by providing the ʼ362
MCKOOL SMITH, P C




                     15   Infringing Products and instructions to enable and facilitate infringement. On
                     16   information and belief, Twitter specifically intends that its actions will result in
                     17   infringement of the ʼ362 Patent or has taken deliberate actions to avoid learning of
                     18   infringement.
                     19            102. Additional allegations regarding Twitter’s knowledge of the ʼ362 Patent
                     20   and willful infringement will likely have evidentiary support after a reasonable
                     21   opportunity for discovery.
                     22            103. Twitter’s infringement of the ʼ362 Patent is willful and deliberate,
                     23   entitling PARC to enhanced damages and attorneys’ fees.
                     24            104. Twitter’s infringement of the ʼ362 Patent is exceptional and entitles
                     25   PARC to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
                     26   § 285.
                     27
                     28                                             28

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 30 of 61 Page ID #:30



                      1           105. PARC has been damaged by Twitter’s infringement of the ʼ362 Patent
                      2   and will continue to be damaged unless Twitter is enjoined by this Court. PARC has
                      3   suffered and continues to suffer irreparable injury for which there is no adequate
                      4   remedy at law. The balance of hardships favors PARC, and public interest is not
                      5   disserved by an injunction.
                      6
                                  106. PARC is entitled to recover from Twitter all damages that PARC has
                      7
                          sustained as a result of Twitter’s infringement of the ʼ362 Patent, including without
                      8
                          limitation, lost profits and/or not less than a reasonable royalty.
                      9
                     10                              FOURTH CLAIM FOR RELIEF
                     11                    INFRINGEMENT OF U.S. PATENT NO. 8,606,781
                     12           107. Plaintiff realleges and incorporates by reference the allegations of
                     13   paragraphs 1-106 of this Complaint.
              P.C.




                     14           108. The ’781 Patent is valid and enforceable under United States Patent
MCKOOL SMITH, P C




                     15   Laws.
                     16           109. PARC owns, by assignment, all right, title, and interest in and to the ’781
                     17   Patent, including the right to collect for past damages.
                     18           110. A copy of the ’781 Patent is attached as Exhibit D.
                     19                                        The ’781 Patent
                     20           111. The ’781 Patent describes, among other things, a method and system for
                     21   personalized search based on a user’s profile and search history. In one embodiment,
                     22   the ’781 Patent describes receiving queries from identifiable users. The ’781 Patent
                     23   further describes retrieving the users’ histories (including information previously
                     24   accessed by the users within a repository), and identifying user profiles that include
                     25   keywords relevant to the users’ histories. The histories are used to determine a
                     26   “proximal neighborhood” of previously-unseen information with some relationship to
                     27
                     28                                             29

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 31 of 61 Page ID #:31



                      1   the previously accessed information, at which point search results that contain the
                      2   previously-unseen information may be determined.
                      3         112. In 2005, PARC recognized that “[s]earch engines provide a view into the
                      4   wealth of constantly changing resources available over the web,” and that
                      5   “[c]onventional personalized search systems facilitate the retrieval of previously
                      6   accessed information by personalizing the search results based on a user profile.” ’781
                      7   Patent at 1:18-23. Yet, the ’781 Patent notes that “these systems are not focused on
                      8   discovering new-unseen information relevant to the user’s current information
                      9   retrieval goals.” Id. at 1:30-32.
                     10         113. To address this problem, the ’781 Patent provides an “invention [to]
                     11   determine personalized search results.” Id. at 1:38-39. The ’781 Patent does so
                     12   through the use of user profiles that include a user’s history and information linked to
                     13   that history, which permits the return of relevant, previously-unseen search results. Id.
              P.C.




                     14   at 1:39-51.
MCKOOL SMITH, P C




                     15         114. The invention of the ’781 Patent, for example, retrieves a user’s search
                     16   history after a user initiates a query. Id. at 2:40-42. By looking at a user’s history of
                     17   previously-accessed documents, an embodiment of the ʼ781 Patent identifies a user
                     18   profile, including keywords, “based on the documents in the user history.” Id. at 2:41-
                     19   42, 2:58-61.
                     20         115. In one ’781 Patent embodiment, “[a] proximal neighborhood of
                     21   documents is determined based on the user history,” where “the documents in the
                     22   proximal neighborhood have not yet been seen by the user.” Id. 2:45-47, 2:55-57.
                     23   “The proximal neighborhood comprises documents linked within a threshold link
                     24   distance of previously accessed documents,” where the threshold link distance is
                     25   variable. Id. at 2:45-52.
                     26         116. The ’781 Patent further describes that, for instance, “[t]he user query is
                     27   applied to the documents within the proximal neighborhood,” and that “[t]he search
                     28                                            30

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 32 of 61 Page ID #:32



                      1   result reflects documents topically related to the user’s previous search history but
                      2   which are further focused by the terms of the current user query.” Id. at 3:33-37. As
                      3   the ’781 Patent notes, “[t]hese topically related, but as yet unseen documents are
                      4   likely to be useful to the user.” Id. at 10:35-36.
                      5                                        ’781 Patent Allegations
                      6         117. Twitter designed, implemented, and currently uses a variety of
                      7   advertising tools, such as “targeting,” to target ads for its social media platform. See
                      8   https://business.twitter.com/en/advertising/targeting.html.         Twitter    notes     that     its
                      9   “platform shows people relevant ads based on how likely they are to engage with the
                     10   ad and the brand’s goals,” and that advertisers can “hone in on your audience by using
                     11   our powerful targeting tools to get your brand and message in front of the right people,
                     12   when they're most receptive.” Id. Twitter provides a plurality of advertising targeting
                     13   methods including keyword, conversation, interest, follower, and look-alike, all of
              P.C.




                     14   which lets advertisers “connect with the people that matter the most to your business”
MCKOOL SMITH, P C




                     15   Id.
                     16         118. On information and belief after reasonable investigation, Twitter’s
                     17   targeted advertising tools (“’781 Infringing Products”) infringe the ’781 Patent.
                     18   Twitter provides personalized search. For instance, Twitter provides targeted
                     19   advertising    tools   that    use     tailored    audiences   to   serve     ads.     See,     e.g.,
                     20   https://business.twitter.com/en/advertising/targeting.html           (describing        Twitter’s
                     21   detailed      targeting);     https://blog.twitter.com/en_us/a/2014/an-update-to-tailored-
                     22   audiences-introducing-new-audience-list-upload-audience-manager-and.html
                     23   (describing Twitter’s audience manager and look-alike only targeting).
                     24         119. Twitter receives a query from a user and identifies the user. For instance,
                     25   Twitter receives a query from a user every time the user performs an action (e.g.,
                     26   opening a Twitter app or going to a Twitter website; tweeting, retweeting, or replying;
                     27   interacting with tweets, retweets, and replies; and other actions in a Twitter app or on
                     28                                                 31

                                                        COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 33 of 61 Page ID #:33



                      1   a Twitter website), which Twitter uses to customize ads. Twitter identifies the user in
                      2   order to provide a custom response, such as a home timeline that includes
                      3   personalized      ads    targeted      to        that    particular     user.      See,     e.g.,
                      4   https://business.twitter.com/en/help/troubleshooting/how-twitter-ads-work.html
                      5   (discussing how Twitter ads work); https://help.twitter.com/en/using-twitter/twitter-
                      6   timeline (explaining what users see in their home timeline).
                      7           120. Twitter retrieves a user history for the user comprising access patterns
                      8   identifying linked information elements previously accessed by the user within an
                      9   information repository. For instance, Twitter retrieves historical user activity, such as
                     10   who a user follows; what a user tweets, searches, views, or interacts with; what
                     11   accounts a user interacts with; the user’s profile and location; what websites a user
                     12   visits; what apps are downloaded on the user’s device; a user’s demonstrated interests;
                     13   what ads the user has interacted with; what type of device the user is accessing Twitter
              P.C.




                     14   from,    and   browser-related      information,        among   other    things.     See,   e.g.,
MCKOOL SMITH, P C




                     15   https://business.twitter.com/en/help/troubleshooting/how-twitter-ads-work.html
                     16   (discussing how Twitter ads work); https://business.twitter.com/en/help/campaign-
                     17   setup/campaign-targeting/keyword-targeting.html           (discussing    Twitter’s     keyword
                     18   targeting).
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28                                               32

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 34 of 61 Page ID #:34



                      1
                      2
                      3
                      4
                      5
                      6
                      7
                      8
                      9
                     10
                     11
                     12
                     13
              P.C.




                     14
                C




                          https://developer.twitter.com/en/docs/twitter-ads-api/audiences/overview (discussing
MCKOOL SMITH, P




                     15
                          Twitter’s Ads API).
                     16
                                   121. Twitter identifies a user profile comprising keywords relevant to the
                     17
                          access patterns in the user history. For instance, Twitter user profiles store keywords
                     18
                          relevant to the user’s history, such as what pages/accounts (which also have associated
                     19
                          keywords) the user has liked, followed, or otherwise interacted with; what words are
                     20
                          used in the user’s search queries, recent tweets, and tweets the user has recently
                     21
                          interacted with; the user’s profile, demonstrated interests, and location; and what ads
                     22
                          they have clicked on or seen. Twitter also tracks users outside of Twitter—including a
                     23
                          user’s website visits, downloaded apps, and browser-related information—and ties
                     24
                          users’      non-Twitter   activity   to    Twitter    user    profiles.   See,    e.g.,
                     25
                          https://business.twitter.com/en/help/troubleshooting/how-twitter-ads-work.html
                     26
                          (discussing how Twitter ads work); https://business.twitter.com/en/help/campaign-
                     27
                     28                                             33

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 35 of 61 Page ID #:35



                      1   setup/campaign-targeting/keyword-targeting.html    (discussing   Twitter’s   keyword
                      2   targeting).
                      3
                      4
                      5
                      6
                      7
                      8
                      9
                     10
                     11
                     12
                     13
              P.C.




                     14
MCKOOL SMITH, P C




                     15
                     16
                          https://developer.twitter.com/en/docs/twitter-ads-api/audiences/overview (discussing
                     17
                          Twitter’s Ads API).
                     18
                                122. Twitter determines a proximal neighborhood using the user history in the
                     19
                          user profile, wherein the proximal neighborhood comprises only linked information
                     20
                          elements previously unseen by the user that are within a threshold distance of the
                     21
                          linked information elements in the user history. For instance, Twitter uses the user
                     22
                          history to determine whether to serve any unseen ads to a user who is in an
                     23
                          advertiser’s target or look-alike audience. Twitter does this, for example, when
                     24
                          Twitter advertisers build audiences for their advertisements using keyword targeting,
                     25
                          interest targeting, conversation targeting, event targeting, engagement targeting,
                     26
                          follower targeting, device or platform targeting, and/or when advertisers build look-
                     27
                     28                                          34

                                                   COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 36 of 61 Page ID #:36



                      1   alike audiences based on characteristics of users who have already liked the
                      2   advertiser’s page. Twitter’s look-alike audiences have a “confidence score” set
                      3   between 0 100 by advertisers depending on the desired similarity of targeted users.
                      4   Twitter also offers an ad campaign frequency cap option, which means that Twitter
                      5   tracks ads a user has seen or not seen. Twitter therefore gives its advertisers an ability
                      6   to create a tailored audience based on their preferences and set the number of times,
                      7   including just once, that a user will see the same ad using a frequency cap option. As a
                      8   result, the proximal neighborhood of ads includes only previously-unseen ads that are
                      9   within a particular confidence score of the linked information elements in the user
                     10   history. See, e.g., https://business.twitter.com/en/help/campaign-measurement-and-
                     11   analytics/conversion-tracking-for-websites.html?ref=btc-analytics.html                  (discussing
                     12   Twitter’s                                  conversion                                    tracking);
                     13   https://business.twitter.com/en/advertising/analytics.html                (detailing      Twitter’s
              P.C.




                     14   available          analytics);             https://developer.twitter.com/en/docs/twitter-ads-
MCKOOL SMITH, P C




                     15   api/audiences/overview (discussing Twitter’s Ads API, including the concept of a
                     16   “confidence       score”);       https://business.twitter.com/en/advertising/targeting.html
                     17   (discussing      available     targeting      options     for         creating     an   audience);
                     18   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/conversation-
                     19   targeting.html                (discussing                 conversation                  targeting);
                     20   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/event-
                     21   targeting.html                   (discussing                    event                   targeting);
                     22   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/tweet-
                     23   engager-targeting.html           (discussing            Tweet            engager        targeting);
                     24   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/keyword-
                     25   targeting.html                 (discussing                  keyword                     targeting);
                     26   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/tv-
                     27   targeting.html         (discussing           movies             and          TV         targeting);
                     28                                                 35

                                                       COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 37 of 61 Page ID #:37



                      1   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/interest-and-
                      2   follower-targeting.html     (discussing        interest   and    follower      targeting);
                      3   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/device-
                      4   carrier-and-new-mobile-user-targeting.html        (discussing   device   and     platform
                      5   targeting);    https://blog.twitter.com/en_us/a/2014/an-update-to-tailored-audiences-
                      6   introducing-new-audience-list-upload-audience-manager-and.html                 (describing
                      7   Twitter’s audience manager and look-alike only targeting).
                      8
                      9
                     10
                     11
                     12
                     13
              P.C.




                     14
MCKOOL SMITH, P C




                     15
                     16
                     17
                     18
                     19
                          https://business.twitter.com/en/help/campaign-setup/campaign-targeting/custom-
                     20
                          audiences/app-activity.html.
                     21
                                123. Twitter applies the query to the unseen linked information elements in
                     22
                          the proximal neighborhood and determines search results comprising the unseen
                     23
                          linked information elements that match the query. For instance, when Twitter receives
                     24
                          the user’s query as described above, it determines which ads to serve that particular
                     25
                          user. When an advertiser sets an ad frequency cap of 1, the ads must be previously
                     26
                          unseen by that particular user. Thus, when creating the user’s home timeline or other
                     27
                     28                                             36

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 38 of 61 Page ID #:38



                      1   Twitter information to be displayed to that particular user, Twitter will locate
                      2   previously unseen ads for the user. The previously unseen ads may be selected based
                      3   on the ads’ content being similar to content in that user’s history or based on other
                      4   user history information being similar to that of others who have positively interacted
                      5   with the advertiser (e.g., have installed the advertiser’s app, have been identified as an
                      6   existing      customer,     or   have    already     seen   other   ads).    See,    e.g.,
                      7   https://blog.twitter.com/en_us/a/2014/an-update-to-tailored-audiences-introducing-
                      8   new-audience-list-upload-audience-manager-and.html (describing Twitter’s audience
                      9   manager               and               look-alike           only              targeting);
                     10   http://insights.marinsoftware.com/publishers/twitter/3-creative-ways-to-use-and-
                     11   target-lookalikes-using-twitter-ads/ (describing how to use Twitter’s look-alike only
                     12   targeting).
                     13
              P.C.




                     14
MCKOOL SMITH, P C




                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                          https://business.twitter.com/en/help/campaign-setup/campaign-targeting/custom-
                     25
                          audiences/app-activity.html.
                     26
                     27
                     28                                              37

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 39 of 61 Page ID #:39



                      1         124. Twitter has infringed and is infringing, individually and/or jointly, either
                      2   literally or under the doctrine of equivalents, at least claims 1 and 19 of the ʼ781
                      3   Patent in violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making,
                      4   using, offering for sale, selling, offering for lease, leasing in the United States, and/or
                      5   importing into the United States without authority or license, the ’781 Infringing
                      6   Products.
                      7         125. Twitter has been, and currently is, an active inducer of infringement of
                      8   one or more claims of the ʼ781 Patent under 35 U.S.C. § 271(b). On information and
                      9   belief, one or more of the ʼ781 Infringing Products of Twitter directly and/or
                     10   indirectly infringe (by induced infringement) at least claims 1 and 19 of the ʼ781
                     11   Patent, literally and/or under the doctrine of equivalents.
                     12         126. This Complaint will serve as notice to Twitter of the ʼ781 Patent and its
                     13   infringement should Twitter contend that it did not previously have knowledge
              P.C.




                     14   thereof.
MCKOOL SMITH, P C




                     15         127. Twitter intentionally encourages and aids at least its users, including
                     16   advertisers and website and app users, to directly infringe the ʼ781 Patent.
                     17         128. Twitter provides the ʼ781 Infringing Products and instructions to its users
                     18   such that they will use the ʼ781 Infringing Products in a directly infringing manner.
                     19   Twitter markets the ʼ781 Infringing Products to its users and provides instructions to
                     20   its users on how to use the functionality of the ʼ781 Patent on its websites and
                     21   elsewhere.    See,    e.g.,   https://business.twitter.com/en/advertising/targeting.html;
                     22   https://blog.twitter.com/en_us/a/2014/an-update-to-tailored-audiences-introducing-
                     23   new-audience-list-upload-audience-manager-and.html;
                     24   https://business.twitter.com/en/help/troubleshooting/how-twitter-ads-work.html;
                     25   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/keyword-
                     26   targeting.html;                        https://developer.twitter.com/en/docs/twitter-ads-
                     27   api/audiences/overview; https://business.twitter.com/en/help/campaign-measurement-
                     28                                             38

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 40 of 61 Page ID #:40



                      1   and-analytics/conversion-tracking-for-websites.html?ref=btc-analytics.html;          ;
                      2   https://business.twitter.com/en/advertising/analytics.html;
                      3   https://developer.twitter.com/en/docs/twitter-ads-api/audiences/overview;
                      4   https://blog.twitter.com/en_us/a/2014/an-update-to-tailored-audiences-introducing-
                      5   new-audience-list-upload-audience-manager-and.html;
                      6   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/conversation-
                      7   targeting.html;         https://business.twitter.com/en/help/campaign-setup/campaign-
                      8   targeting/event-targeting.html;         https://business.twitter.com/en/help/campaign-
                      9   setup/campaign-targeting/tweet-engager-targeting.html;
                     10   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/keyword-
                     11   targeting.html;         https://business.twitter.com/en/help/campaign-setup/campaign-
                     12   targeting/tv-targeting.html;            https://business.twitter.com/en/help/campaign-
                     13   setup/campaign-targeting/interest-and-follower-targeting.html;
              P.C.




                     14   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/device-
MCKOOL SMITH, P C




                     15   carrier-and-new-mobile-user-targeting.html;
                     16   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/custom-
                     17   audiences/app-activity.html.
                     18         129. Twitter users directly infringe by using the ʼ781 Infringing Products in
                     19   their intended manner. Twitter induces such infringement by providing the ʼ781
                     20   Infringing Products and instructions to enable and facilitate infringement. On
                     21   information and belief, Twitter specifically intends that its actions will result in
                     22   infringement of the ʼ781 Patent or has taken deliberate actions to avoid learning of
                     23   infringement.
                     24         130. Additional allegations regarding Twitter’s knowledge of the ʼ781 Patent
                     25   and willful infringement will likely have evidentiary support after a reasonable
                     26   opportunity for discovery.
                     27
                     28                                            39

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 41 of 61 Page ID #:41



                      1            131. Twitter’s infringement of the ʼ781 Patent is willful and deliberate,
                      2   entitling PARC to enhanced damages and attorneys’ fees.
                      3            132. Twitter’s infringement of the ʼ781 Patent is exceptional and entitles
                      4   PARC to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
                      5   § 285.
                      6            133. PARC has been damaged by Twitter’s infringement of the ʼ781 Patent
                      7   and will continue to be damaged unless Twitter is enjoined by this Court. PARC has
                      8   suffered and continues to suffer irreparable injury for which there is no adequate
                      9   remedy at law. The balance of hardships favors PARC, and public interest is not
                     10   disserved by an injunction.
                     11            134. PARC is entitled to recover from Twitter all damages that PARC has
                     12   sustained as a result of Twitter’s infringement of the ʼ781 Patent, including without
                     13   limitation, lost profits and/or not less than a reasonable royalty.
              P.C.




                     14                                 FIFTH CLAIM FOR RELIEF
MCKOOL SMITH, P C




                     15                     INFRINGEMENT OF U.S. PATENT NO. 7,043,475
                     16            135. Plaintiff realleges and incorporates by reference the allegations of
                     17   paragraphs 1-134 of this Complaint.
                     18            136. The ’475 Patent is valid and enforceable under United States Patent
                     19   Laws.
                     20            137. PARC owns, by assignment, all right, title, and interest in and to the ’475
                     21   Patent, including the right to collect for past damages.
                     22            138. A copy of the ’475 Patent is attached as Exhibit E.
                     23                                        The ’475 Patent
                     24            139. The ’475 Patent describes, among other things, a method and system for
                     25   clustering user sessions using “multi-modal information” and “proximal information.”
                     26   In one embodiment, the ’475 Patent invention begins by selecting a number of user
                     27   paths in a collection of content portions. It then determines both multi-modal and
                     28                                             40

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 42 of 61 Page ID #:42



                      1   proximal information for content portions associated with each user path. The ’475
                      2   Patent combines the multi-modal and proximal information to form a user profile, and
                      3   clusters multi-modal and proximal information of user profiles based on similarity. In
                      4   other words, the ʼ475 Patent uses certain data associated with a user’s path when
                      5   traversing web pages in order to create a user profile. The information is then
                      6   clustered based on similarity. As a result, the ʼ475 Patent can tailor information
                      7   delivery to users.
                      8         140. By 2002, PARC recognized that “the World Wide Web has become the
                      9   information repository of choice for both corporations and individual users.” ’475
                     10   Patent at 1:22-23. As the ’475 Patent notes, information about how “users travers[e]
                     11   their document collections or web sites” can be “used to tailor the delivery of
                     12   information.” Id. at 1:29-32. Although certain existing products could trace a user’s
                     13   path through the Internet like a map, they could not consider “the multiple modes of
              P.C.




                     14   information…available” to create user types and thus deliver tailored information. Id.
MCKOOL SMITH, P C




                     15   at 1:53-54.
                     16         141. The ’475 Patent solves this problem through “devices, systems and
                     17   methods for clustering user sessions using multi-modal information and proximal
                     18   information.” Id. at 1:58-60.
                     19         142. In one ’475 Patent embodiment, “a plurality of user paths are selected in
                     20   a collection of content portions.” Id. at 1:61-62. Each user path is generated as “the
                     21   user traverses the [web] site” from one web page to another. Id. at 5:37-43. “[T]he
                     22   content portions 110, 120 and 130 may be web pages in the Internet,” and “[e]ach
                     23   content portion 110, 120 and 130 contains one or more contents that may be of interest
                     24   to a user.” Id. at 3:17-20.
                     25         143. The ’475 Patent further describes that, in one embodiment, “for each
                     26   path,” both multi-modal and proximal information “for content portions associated
                     27   with the user path [are] determined.” Id. at 1:62-67. Multi-modal information may
                     28                                              41

                                                        COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 43 of 61 Page ID #:43



                      1   “include the content feature vector, the uniform resource locator feature vector, the
                      2   inlink feature vector and the outlink feature vector for the content portion.” Id. at 4:63-
                      3   5:1. A “content feature vector reflects the content of the words contained by each
                      4   document or web page in the path” Id. at 8:60-62. Proximal information may be
                      5   determined, for example, from text associated with a link. Id. at 15:43-46. “Proximal
                      6   terms represent information cues that convey information,” and “may include portions
                      7   of the text 202 surrounding the link 204” or “cue words from the text surrounding the
                      8   image link.” Id. at 4:16-21, 4:45-46.
                      9         144. The ’475 Patent also describes that “the multi-modal information for
                     10   content portions and the proximal information for content portions associated with the
                     11   user path are combined to form a user profile.” Id. at 2:1-4. For example, “[t]he multi
                     12   modal vector allows different types of information representing the document
                     13   collection to be combined and operated upon using a unified representation.” Id. at
              P.C.




                     14   6:20-23. Feature vectors and proximate cues can be “concatenated to form a single
MCKOOL SMITH, P C




                     15   multi-modal vector that represents the content portion” or “the feature vectors and the
                     16   proximal cue vectors having the selected measure of similarity with the cluster center
                     17   vectors based on the feature vector and the proximal cue vector similarity function are
                     18   averaged.” Id. at 5:3-6, 10:11-14.
                     19         145. The ’475 Patent further describes that “the multi-modal information and
                     20   proximal information of user profiles are clustered based on similarity.” Id. at 2:4-6.
                     21   As the ’475 Patent notes, “any or all of bases for determining similarity between the
                     22   proximal cue feature vector, the content feature vector, the uniform resource locator
                     23   feature vector, the inlink feature vector, the outlink feature vector and the information
                     24   need feature vector may be changed. As discussed above, any technique for selecting
                     25   a similarity function may be used.” Id. at 13:21-26.
                     26
                     27
                     28                                             42

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 44 of 61 Page ID #:44



                      1                                      ’475 Patent Allegations
                      2         146. Twitter designed, implemented, and currently uses a variety of
                      3   advertising tools, such as “targeting,” to target ads for its social media platform. See
                      4   https://business.twitter.com/en/advertising/targeting.html.       Twitter     notes     that     its
                      5   “platform shows people relevant ads based on how likely they are to engage with the
                      6   ad and the brand’s goals,” and that advertisers can “hone in on your audience by using
                      7   our powerful targeting tools to get your brand and message in front of the right people,
                      8   when they're most receptive.” Id. Twitter provides advertisers with the ability to create
                      9   custom audiences, which “target your existing followers and customers to create
                     10   relevant re-marketing campaigns.” https://business.twitter.com/en/help/campaign-
                     11   setup/campaign-targeting/custom-audiences.html.
                     12         147. On information and belief after reasonable investigation, Twitter’s
                     13   targeted advertising tools (“’475 Infringing Products”) infringe the ʼ475 Patent.
              P.C.




                     14   Twitter clusters user sessions using multi-modal information and proximal
MCKOOL SMITH, P C




                     15   information. For instance, Twitter enables tailored audience marketing campaigns for
                     16   targeted advertising using content keywords, links that users click, and information
                     17   located        near     the     links    or        within   the      links.      See,          e.g.,
                     18   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/custom-
                     19   audiences.html (discussing Twitter’s custom audiences, and noting that “Custom
                     20   Audiences target your existing followers and customers to create relevant re-
                     21   marketing             campaigns”);         https://business.twitter.com/en/help/campaign-
                     22   setup/campaign-targeting.html (discussing various audience features, including
                     23   “Conversation targeting[,] Event targeting[,] Tweet Engager targeting[,] Keyword
                     24   targeting[,] Movies and TV show targeting[, and] Interest and follower look-alikes
                     25   targeting”).
                     26         148. Twitter selects a plurality of user paths in a collection of content portions.
                     27   For instance, Twitter selects user paths that the users take through Twitter’s content,
                     28                                                 43

                                                        COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 45 of 61 Page ID #:45



                      1   including users’ post engagement actions (such as likes, retweets, link clicks, tweet
                      2   shares, etc.) for each ad each user has seen or clicked on, and each first instance view
                      3   of an ad. See, e.g., https://business.twitter.com/en/help/campaign-setup/campaign-
                      4   targeting/tweet-engager-targeting.html (discussing Twitter’s tweet engager targeting);
                      5   https://developer.twitter.com/en/docs/twitter-ads-api/campaign-
                      6   management/overview/targeting (discussing Twitter’s API for targeting).
                      7          149. For each user path, Twitter determines multi-modal information for
                      8   content portions associated with the user path. For instance, Twitter determines which
                      9   keywords are associated with what content. Twitter tracks keywords entered by a user
                     10   during search or post activities. In addition, Twitter tracks what links users click on.
                     11   See,       e.g.,       https://business.twitter.com/en/help/campaign-setup/campaign-
                     12   targeting/keyword-targeting.html (discussing Twitter’s keyword targeting).
                     13
              P.C.




                     14
MCKOOL SMITH, P C




                     15
                     16
                     17
                     18
                     19
                     20   Id.
                     21          150. For each user path, Twitter determines proximal information for content
                     22   portions associated with the user path. For instance, Twitter tracks and stores hashtags
                     23   users write or interact with within tweets and advertisements. In addition, Twitter
                     24   monitors tracking information embedded in hyperlinks users click both within Twitter
                     25   and external to Twitter using Twitter Pixels. Further, Twitter tracks whether users
                     26   engaged with a “call-to-action” campaign by monitoring when users take a
                     27   predetermined action when presented with particular content such as an
                     28                                            44

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 46 of 61 Page ID #:46



                      1   advertisement. This allows for the use of their activity for detection of a target group
                      2   for   ad     content.    See,    e.g.,   https://business.twitter.com/en/help/campaign-
                      3   setup/campaign-targeting/tweet-engager-targeting.html (discussing Twitter’s tweet
                      4   engager    targeting);   https://business.twitter.com/en/help/campaign-setup/campaign-
                      5   targeting/keyword-targeting.html (discussing Twitter’s keyword targeting).
                      6         151. Twitter also combines the multi-modal information for content portions
                      7   and the proximal information for content portions associated with the user path to
                      8   form a user profile having a unified representation. For instance, Twitter combines
                      9   data about each user across devices. This information includes content the user
                     10   navigated through, what keywords are in or associated with that content, what links
                     11   the user clicked on, tracking information within those links, and descriptive textual
                     12   information shown with the links. In addition, Twitter combines multi-modal and
                     13   proximal information to identify topics of interest that Twitter believes are relevant to
              P.C.




                     14   a user. Twitter also uses Twitter Pixels to track user engagement on third party sites
MCKOOL SMITH, P C




                     15   after they click a link on the Twitter website or app. Twitter links this data to users’
                     16   Twitter @handle, which results in a profile for each user. Twitter offers ad target
                     17   groups, selectable by the advertiser, built based on the combined user profile data,
                     18   which can be used to serve ads to those profiles based on their preferences matching
                     19   to the tailored audience. See, e.g., https://developer.twitter.com/en/docs/twitter-ads-
                     20   api/campaign-management/overview/targeting         (discussing   Twitter’s    API     for
                     21   targeting); https://twitter.com/en/privacy (discussing how Twitter captures personal
                     22   information and determines topics of interest).
                     23
                     24
                     25
                     26
                     27
                     28                                            45

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 47 of 61 Page ID #:47



                      1
                      2
                      3
                      4
                      5
                      6
                      7
                      8
                      9
                     10
                     11
                     12   Id.; https://business.twitter.com/en/help/campaign-setup/campaign-targeting/custom-
                     13   audiences.html (discussing Twitter’s custom audience targeting).
                                152. Twitter clusters multi-modal information and proximal information of
              P.C.




                     14
MCKOOL SMITH, P C




                     15   user profiles based on similarity. For instance, Twitter clusters keywords, links of user
                     16   profiles, links users click, tracking information associated with those links, and other
                     17   collected user data to create audiences of users who have similar characteristics based
                     18   on demographics, interests, behaviors, followers, retweets, clicks, and tweets, among
                     19   other things. See, e.g., https://business.twitter.com/en/help/campaign-setup/campaign-
                     20   targeting/interest-and-follower-targeting.html (discussing Twitter’s interest and
                     21   follower      targeting);      https://business.twitter.com/en/advertising/targeting.html
                     22   (discussing all available methods of audience targeting on Twitter).
                     23
                     24
                     25
                     26
                     27
                     28                                             46

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 48 of 61 Page ID #:48



                      1
                      2
                      3
                      4
                      5
                      6
                      7
                      8
                      9
                     10
                     11
                     12   Id.
                     13         153. Twitter has infringed and is infringing, individually and/or jointly, either
                          literally or under the doctrine of equivalents, at least claims 1 and 10 of the ’475
              P.C.




                     14
MCKOOL SMITH, P C




                     15   Patent in violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making,
                     16   using, offering for sale, selling, offering for lease, leasing in the United States, and/or
                     17   importing into the United States without authority or license, the ’475 Infringing
                     18   Products.
                     19         154. Twitter has been, and currently is, an active inducer of infringement of
                     20   one or more claims of the ’475 Patent under 35 U.S.C. § 271(b). On information and
                     21   belief, one or more of the ’475 Infringing Products of Twitter directly and/or
                     22   indirectly infringe (by induced infringement) at least claims 1 and 10 of the ’475
                     23   Patent, literally and/or under the doctrine of equivalents.
                     24         155. This Complaint will serve as notice to Twitter of the ’475 Patent and its
                     25   infringement should Twitter contend that it did not previously have knowledge
                     26   thereof.
                     27
                     28                                             47

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 49 of 61 Page ID #:49



                      1         156. Twitter intentionally encourages and aids at least its users, including
                      2   advertisers and website and app users, to directly infringe the ’475 Patent.
                      3         157. Twitter provides the ’475 Infringing Products and instructions to its users
                      4   such that they will use the ’475 Infringing Products in a directly infringing manner.
                      5   Twitter markets the ’475 Infringing Products to its users and provides instructions to
                      6   its users on how to use the functionality of the ’475 Patent on its websites and
                      7   elsewhere.      See,   e.g.,      https://business.twitter.com/en/advertising/targeting.html;
                      8   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/custom-
                      9   audiences.html;          https://business.twitter.com/en/help/campaign-setup/campaign-
                     10   targeting.html           https://business.twitter.com/en/help/campaign-setup/campaign-
                     11   targeting/tweet-engager-targeting.html; https://developer.twitter.com/en/docs/twitter-
                     12   ads-api/campaign-management/overview/targeting;
                     13   https://business.twitter.com/en/help/campaign-setup/campaign-targeting/keyword-
              P.C.




                     14   targeting.html;          https://business.twitter.com/en/help/campaign-setup/campaign-
MCKOOL SMITH, P C




                     15   targeting/interest-and-follower-targeting.html.
                     16         158. Twitter users directly infringe by using the ’475 Infringing Products in
                     17   their intended manner. Twitter induces such infringement by providing the ’475
                     18   Infringing Products and instructions to enable and facilitate infringement. On
                     19   information and belief, Twitter specifically intends that its actions will result in
                     20   infringement of the ’475 Patent or has taken deliberate actions to avoid learning of
                     21   infringement.
                     22         159. Additional allegations regarding Twitter’s knowledge of the ’475 Patent
                     23   and willful infringement will likely have evidentiary support after a reasonable
                     24   opportunity for discovery.
                     25         160. Twitter’s infringement of the ’475 Patent is willful and deliberate,
                     26   entitling PARC to enhanced damages and attorneys’ fees.
                     27
                     28                                                48

                                                         COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 50 of 61 Page ID #:50



                      1            161. Twitter’s infringement of the ’475 Patent is exceptional and entitles
                      2   PARC to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
                      3   § 285.
                      4            162. PARC has been damaged by Twitter’s infringement of the ’475 Patent
                      5   and will continue to be damaged unless Twitter is enjoined by this Court. PARC has
                      6   suffered and continues to suffer irreparable injury for which there is no adequate
                      7   remedy at law. The balance of hardships favors PARC, and public interest is not
                      8   disserved by an injunction.
                      9            163. PARC is entitled to recover from Twitter all damages that PARC has
                     10   sustained as a result of Twitter’s infringement of the ’475 Patent, including without
                     11   limitation, lost profits and/or not less than a reasonable royalty.
                     12                                 SIXTH CLAIM FOR RELIEF
                     13                     INFRINGEMENT OF U.S. PATENT NO. 7,167,871
              P.C.




                     14            164. Plaintiff realleges and incorporates by reference the allegations of
MCKOOL SMITH, P C




                     15   paragraphs 1-163 of this Complaint.
                     16            165. The ’871 Patent is valid and enforceable under United States Patent
                     17   Laws.
                     18            166. PARC owns, by assignment, all right, title, and interest in and to the ’871
                     19   Patent, including the right to collect for past damages.
                     20            167. A copy of the ’871 Patent is attached as Exhibit F.
                     21                                        The ’871 Patent
                     22            168. The ’871 Patent describes, among other things, a system and method of
                     23   determining the reliability of a document based on its textual contents. In one
                     24   embodiment, the ʼ871 Patent describes a system that extracts document content
                     25   feature values based on the document’s textual contents, and processes them to
                     26   determine the reliability of the document. To make the reliability determination, the
                     27   system may use a trained model, statistical processes, and/or metric-regression
                     28                                             49

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 51 of 61 Page ID #:51



                      1   algorithms. Furthermore, the reliability decision under the ’871 Patent may also
                      2   consider the document author’s background, any association of the author with a
                      3   particular institution, and other cues affecting the document’s reliability.
                      4         169. By 2002, PARC recognized that the proliferation of information available
                      5   on the Internet came at a cost:
                      6         A notoriously difficult problem in using large heterogeneous document
                      7         collections, such as the World Wide Web (the “Web”), is that it is not
                      8         easy to recognize which documents, for example, which web pages and
                      9         web documents, provide reliable authoritative information about a
                     10         subject.
                     11   ʼ871 Patent at 1:13-18.
                     12         170. This problem has recently gained significant notoriety with the
                     13   proliferation of misinformation on social media websites. As the ʼ871 Patent states,
              P.C.




                     14   “[t]he fact that a text is widely referenced may not by itself assure that it is
MCKOOL SMITH, P C




                     15   authoritative.” Id. at 2:10-12. “[L]arge amount[s] of misinformation,” especially for
                     16   high-value information like medical issues and informational news, have exacerbated
                     17   the issue such that PARC set about to solve it. Id. at 2:12-15. Rather than determining
                     18   reliability based on the popularity or wide-spread circulation of Internet-based
                     19   information, PARC invented a method and system for analyzing the text of the
                     20   document itself for cues of its reliability. Id. at 2:30-41.
                     21         171. To assess a document’s reliability, in one embodiment the ʼ871 Patent
                     22   uses a set of document content features—such as punctuation, certain words or text,
                     23   hyperlinks, images, document length, readability, author background, institutional
                     24   affiliation of the author, etc.—that may be present in a web document. Id. at 6:47-58;
                     25   9:41-46; Figs. 3, 5. The document content features “may vary according to the specific
                     26   application, training data, particular web-based document features and the like.” Id. at
                     27   7:16-18.
                     28                                              50

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 52 of 61 Page ID #:52



                      1         172. The invention of the ʼ871 Patent, in one embodiment, determines values
                      2   associated with the document content features based on the document’s text, and those
                      3   values are used to determine the reliability of the document. For example, the ’871
                      4   Patent system “determines a set of document content feature values for a document by
                      5   processing one or more of the selected document content features.” Id. at 7:20-23. The
                      6   processing may be implemented as “one or more of parsing and mathematical
                      7   processes or methods.” Id. at 7:26-28.
                      8         173. In one embodiment, the ʼ871 Patent then “determines a document’s
                      9   textual authoritativeness value using the one or more determined document content
                     10   feature values.” Id. at 7:43-46. The authoritativeness decision is made by a computer
                     11   model that is “trained on a large sample of documents.” Id. at 6:39-41. The training of
                     12   the computer model “may not be entirely automatic. Rather, instructions…may be
                     13   manually or automatically executed.” Id. at 9:3-8.
              P.C.




                     14         174. The trained computer model in one embodiment of the ʼ871 Patent may
MCKOOL SMITH, P C




                     15   implement “one or more statistical processes or techniques” to make an
                     16   authoritativeness decision. Id. at 7:51-53. These processes and techniques may include
                     17   a variety of statistical, regression, or classification processes, such as a metric-
                     18   regression algorithm, a boosted decision tree algorithm, an AdaBoost algorithm
                     19   model, an ordinal regression process, or a multi-class classification process, among
                     20   others. Id. at 7:58-8:13.
                     21         175. The authoritativeness decision, which indicates whether the information
                     22   in the document is reliable, is then output by the system. Id. at 3:4-6.
                     23                                    ʼ871 Patent Allegations
                     24         176. Twitter uses a variety of computer algorithms and tools—called
                     25   “machine learning”—to detect network and Twitter Feed manipulation. See
                     26   https://blog.twitter.com/en_us/topics/company/2019/Twitter-acquires-Fabula-AI.html.
                     27   This machine learning is leveraged “across natural language processing (NLP),
                     28                                             51

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 53 of 61 Page ID #:53



                      1   recommendations systems, reinforcement learning, and graph deep learning.”
                      2   https://venturebeat.com/2019/06/03/twitter-acquires-fabula-ai-a-machine-learning-
                      3   startup-that-helps-spot-fake-news/. Twitter’s machine learning studies millions of
                      4   tweets,       retweets,          and      likes         shared    on      Twitter.       See
                      5   https://blog.twitter.com/en_us/topics/company/2019/Twitter-acquires-Fabula-AI.html.
                      6   The       technology           then      “allocat[es]        an    authenticity       score.”
                      7   https://venturebeat.com/2019/06/03/twitter-acquires-fabula-ai-a-machine-learning-
                      8   startup-that-helps-spot-fake-news/. As a result, Twitter’s machine-learning “reduce[s]
                      9   abuse on Twitter,” “detect[s] potential policy violations,” and “send[s] more flagged
                     10   Tweets                    to               agents                 for                review.”
                     11   https://s22.q4cdn.com/826641620/files/doc_financials/2019/q3/Q3-2019-Shareholder-
                     12   Letter.pdf.
                     13         177. Twitter has been public in its efforts to combat the sharing of
              P.C.




                     14   misinformation. In June 2019, Twitter acquired Fabula AI, a machine learning startup
MCKOOL SMITH, P C




                     15   that identifies misinformation. https://venturebeat.com/2019/06/03/twitter-acquires-
                     16   fabula-ai-a-machine-learning-startup-that-helps-spot-fake-news/.        On    February     4,
                     17   2020, the company put forth a press release stating that it would put warning labels on
                     18   tweets with deceptively edited forms of media or remove them altogether.
                     19   https://blog.twitter.com/en_us/topics/company/2020/new-approach-to-synthetic-and-
                     20   manipulated-media.html.
                     21         178. In addition, Twitter has taken steps to automate its processes as it relates
                     22   to misinformation surrounding the COVID-19 pandemic. As of April 1, 2020,
                     23   Twitter’s automated systems challenged more than 1.5 million accounts that
                     24   targeted discussions around COVID-19 with spam or manipulative behavior.
                     25   https://blog.twitter.com/en_us/topics/company/2020/new-approach-to-synthetic-
                     26   and-manipulated-media.html.
                     27
                     28                                                52

                                                         COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 54 of 61 Page ID #:54



                      1         179. Twitter also uses its automatic review system to flag tweets that violate
                      2   Twitter’s terms of service. As of April 2020, more than 51% of tweets that violate the
                      3   Terms of Service are now automatically flagged by machine learning systems, with
                      4   the ultimate goal of having over 90% of violating tweets removed automatically.
                      5   https://www.fastcompany.com/90528941/twitter-automatically-flags-more-than-
                      6   half-of-all-tweets-that-violate-its-rules.
                      7         180. When Twitter deems a tweet “harmful,” “misleading,” “synthetic,”
                      8   “manipulated,” “disputed,” or “unverified,” Twitter also provides labels and warning
                      9   messages                       for                   those                     tweets.
                     10   https://blog.twitter.com/en_us/topics/product/2020/updating-our-approach-to-
                     11   misleading-information.html. In some cases Twitter will remove misleading
                     12   information:
                     13
              P.C.




                     14
MCKOOL SMITH, P C




                     15
                     16
                     17
                     18
                     19
                     20
                     21   Id.
                     22         181. On information and belief after reasonable investigation, Twitter’s
                     23   machine-learning tools and algorithms used to protect the integrity of user’s social
                     24   media feeds and to stop the spread of false/misleading news, accounts, advertising, or
                     25   other misinformation (“’871 Infringing Products”) infringe the ʼ871 Patent. Twitter
                     26   operates a method for determining an authoritativeness of a document having a
                     27   plurality of document content features. For instance Twitter operates machine-learning
                     28                                                53

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 55 of 61 Page ID #:55



                      1   tools and algorithms that determine the authoritativeness of tweets, retweets,
                      2   advertisements, and other features of their social media platform. For example,
                      3   Twitter operates a machine-learning system to identify harmful, misleading, synthetic,
                      4   manipulated, disputed, or unverified tweets. The tweets, retweets, advertisements, and
                      5   other features include a plurality of document content features, such as text,
                      6   punctuation, account names, images, videos, hyperlinks, text characteristics, and
                      7   readability. See, e.g., https://twitter.com/home.
                      8            182. Twitter determines a set of document content feature values of a
                      9   document based on textual contents in the document, the document providing
                     10   information regarding a subject. For instance, tweets, retweets, advertisements, and
                     11   other features provide information on a subject. Twitter determines a set of document
                     12   content feature values based on the text of the tweets, retweets, advertising, and other
                     13   features. For example, Twitter determines values associated with the text of a tweet,
              P.C.




                     14   retweet, or advertisement, and/or the falsity of text, photos, and videos contained in a
MCKOOL SMITH, P C




                     15   tweet,           retweet,          or              advertisement.             See,         e.g.,
                     16   https://blog.twitter.com/en_us/topics/product/2020/updating-our-approach-to-
                     17   misleading-information.html       (describing          Twitter’s   approach    to    misleading
                     18   information);     https://blog.twitter.com/en_us/topics/company/2019/Twitter-acquires-
                     19   Fabula-AI.html (describing Twitter’s acquisition of “Fabula AI to strengthen its
                     20   machine learning expertise”); https://venturebeat.com/2019/06/03/twitter-acquires-
                     21   fabula-ai-a-machine-learning-startup-that-helps-spot-fake-news/ (describing Twitter’s
                     22   acquisition      of     “Fabula         AI,        a       machine     learning       startup”);
                     23   https://s22.q4cdn.com/826641620/files/doc_financials/2019/q3/Q3-2019-Shareholder-
                     24   Letter.pdf (describing Twitter’s metrics, including related to misinformation).
                     25            183. Twitter determines the authoritativeness of the document based on the
                     26   determined set of document content feature values using a trained document textual
                     27   authority model. For instance, Twitter determines whether a tweet, retweet,
                     28                                                 54

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 56 of 61 Page ID #:56



                      1   advertisement, or other feature is false or contains misinformation based on the values
                      2   described above. Twitter uses machine learning, which studies millions of tweets,
                      3   retweets, and likes to uncover patterns, extract signals, and determine an authenticity
                      4   score. See, e.g., https://blog.twitter.com/en_us/topics/company/2019/Twitter-acquires-
                      5   Fabula-AI.html (describing Twitter’s acquisition of “Fabula AI to strengthen its
                      6   machine learning expertise”); https://venturebeat.com/2019/06/03/twitter-acquires-
                      7   fabula-ai-a-machine-learning-startup-that-helps-spot-fake-news/ (describing Twitter’s
                      8   acquisition     of     “Fabula      AI,        a   machine       learning     startup”);
                      9   https://s22.q4cdn.com/826641620/files/doc_financials/2019/q3/Q3-2019-Shareholder-
                     10   Letter.pdf (describing Twitter’s metrics, including related to misinformation).
                     11          184. Twitter determines the authoritativeness by determining a reliability of
                     12   the document, where the reliability is indicative of whether the information, as
                     13   provided in the document, is reliable regarding the subject. For instance, Twitter
              P.C.




                     14   determines whether a tweet, retweet, advertisement, or other feature is reliable
MCKOOL SMITH, P C




                     15   regarding the subject by determining their authenticity using an “authenticity score.”
                     16   See,    e.g.,   https://blog.twitter.com/en_us/topics/company/2019/Twitter-acquires-
                     17   Fabula-AI.html (describing Twitter’s acquisition of “Fabula AI to strengthen its
                     18   machine learning expertise”); https://venturebeat.com/2019/06/03/twitter-acquires-
                     19   fabula-ai-a-machine-learning-startup-that-helps-spot-fake-news/ (describing Twitter’s
                     20   acquisition     of     “Fabula      AI,        a   machine       learning     startup”);
                     21   https://s22.q4cdn.com/826641620/files/doc_financials/2019/q3/Q3-2019-Shareholder-
                     22   Letter.pdf (describing Twitter’s metrics, including related to misinformation).
                     23          185. Twitter outputs the determined authoritativeness in association with the
                     24   document. For instance, Twitter outputs an “authenticity score.” See, e.g.,
                     25   https://blog.twitter.com/en_us/topics/company/2019/Twitter-acquires-Fabula-AI.html
                     26   (describing Twitter’s acquisition of “Fabula AI to strengthen its machine learning
                     27   expertise”); https://venturebeat.com/2019/06/03/twitter-acquires-fabula-ai-a-machine-
                     28                                             55

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 57 of 61 Page ID #:57



                      1   learning-startup-that-helps-spot-fake-news/       (describing   Twitter’s   acquisition of
                      2   “Fabula           AI,           a            machine            learning          startup”);
                      3   https://s22.q4cdn.com/826641620/files/doc_financials/2019/q3/Q3-2019-Shareholder-
                      4   Letter.pdf (describing Twitter’s metrics, including related to misinformation). Twitter
                      5   also “flag[s] Tweets to agents for review,” and provides labels and warning messages
                      6   associated with tweets/retweets/advertisements as shown below. See, e.g.,
                      7   https://s22.q4cdn.com/826641620/files/doc_financials/2019/q3/Q3-2019-Shareholder-
                      8   Letter.pdf (describing Twitter’s metrics, including related to misinformation);
                      9   https://blog.twitter.com/en_us/topics/product/2020/updating-our-approach-to-
                     10   misleading-information.html         (describing   Twitter’s     approach    to   misleading
                     11   information).
                     12
                     13
              P.C.




                     14
MCKOOL SMITH, P C




                     15
                     16
                     17
                     18
                     19
                     20
                     21   Id.
                     22         186. Twitter has infringed and is infringing, individually and/or jointly, either
                     23   literally or under the doctrine of equivalents, at least claims 1, 16, and 21 of the ʼ871
                     24   Patent in violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making,
                     25   using, offering for sale, selling, offering for lease, leasing in the United States, and/or
                     26   importing into the United States without authority or license, the ʼ871 Infringing
                     27   Products.
                     28                                               56

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 58 of 61 Page ID #:58



                      1         187. Twitter has been, and currently is, an active inducer of infringement of
                      2   one or more claims of the ʼ871 Patent under 35 U.S.C. § 271(b). On information and
                      3   belief, one or more of the ʼ871 Infringing Products of Twitter directly and/or
                      4   indirectly infringe (by induced infringement) at least claims 1, 16, and 21of the ʼ871
                      5   Patent, literally and/or under the doctrine of equivalents.
                      6         188. This Complaint will serve as notice to Twitter of the ʼ871 Patent and its
                      7   infringement should Twitter contend that it did not previously have knowledge
                      8   thereof.
                      9         189. Twitter intentionally encourages and aids at least its users, including
                     10   advertisers and website and app users, to directly infringe the ʼ871 Patent.
                     11         190. Twitter provides the ʼ871 Infringing Products and instructions to its users
                     12   such that they will use the ʼ871 Infringing Products in a directly infringing manner.
                     13   Twitter markets the ʼ871 Infringing Products to its users and provides instructions to
              P.C.




                     14   its users on how to use the functionality of the ʼ871 Patent on its websites and
MCKOOL SMITH, P C




                     15   elsewhere. See, e.g., https://blog.twitter.com/en_us/topics/product/2020/updating-our-
                     16   approach-to-misleading-information.html;
                     17   https://blog.twitter.com/en_us/topics/company/2019/Twitter-acquires-Fabula-AI.html;
                     18   https://blog.twitter.com/en_us/topics/product/2020/updating-our-approach-to-
                     19   misleading-information.html.
                     20         191. Twitter users directly infringe by using the ʼ871 Infringing Products in
                     21   their intended manner. Twitter induces such infringement by providing the ʼ871
                     22   Infringing Products and instructions to enable and facilitate infringement. On
                     23   information and belief, Twitter specifically intends that its actions will result in
                     24   infringement of the ʼ871 Patent or has taken deliberate actions to avoid learning of
                     25   infringement.
                     26
                     27
                     28                                             57

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 59 of 61 Page ID #:59



                      1            192. Additional allegations regarding Twitter’s knowledge of the ʼ871 Patent
                      2   and willful infringement will likely have evidentiary support after a reasonable
                      3   opportunity for discovery.
                      4            193. Twitter’s infringement of the ʼ871 Patent is willful and deliberate,
                      5   entitling PARC to enhanced damages and attorneys’ fees.
                      6            194. Twitter’s infringement of the ʼ871 Patent is exceptional and entitles
                      7   PARC to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
                      8   § 285.
                      9            195. PARC has been damaged by Twitter’s infringement of the ʼ871 Patent
                     10   and will continue to be damaged unless Twitter is enjoined by this Court. PARC has
                     11   suffered and continues to suffer irreparable injury for which there is no adequate
                     12   remedy at law. The balance of hardships favors PARC, and public interest is not
                     13   disserved by an injunction.
              P.C.




                     14            196. PARC is entitled to recover from Twitter all damages that PARC has
MCKOOL SMITH, P C




                     15   sustained as a result of Twitter’s infringement of the ʼ871 Patent, including without
                     16   limitation, lost profits and/or not less than a reasonable royalty.
                     17                                   PRAYER FOR RELIEF
                     18            WHEREFORE, PARC prays for a judgment in its favor and against Twitter
                     19   and respectfully requests the following relief:
                     20            1.    A judgment declaring that Twitter has infringed one or more claims of
                     21   each of the PARC Patents in this litigation pursuant to 35 U.S.C. §§ 271(a) and/or
                     22   271(b);
                     23            2.    An injunction pursuant to 35 U.S.C. § 283 permanently enjoining
                     24   Twitter, its officers, directors, attorneys, agents, servants, employees, parties in
                     25   privity with, and all persons in active concert or participation with, any of the
                     26   foregoing, from continued acts of infringement, contributing to infringement, or
                     27   inducing infringement of the PARC Patents in this litigation;
                     28                                             58

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 60 of 61 Page ID #:60



                      1          3.    A judgment requiring Twitter to make an accounting of damages
                      2   resulting from Twitter’s infringement of the PARC Patents in this litigation;
                      3          4.    A judgment awarding PARC its damages resulting from Twitter’s
                      4   infringement of the PARC Patents in this litigation, and increasing such damages
                      5   pursuant to 35 U.S.C. § 284 because of the willful and deliberate nature of Twitter’s
                      6   conduct;
                      7          5.    A judgment requiring Twitter to pay PARC’s costs, expenses, and pre-
                      8   judgment and post-judgment interest for Twitter’s infringement of each of the PARC
                      9   Patents in this litigation;
                     10          6.    A judgment finding that this is an exceptional case and awarding PARC’s
                     11   attorneys’ fees pursuant to 35 U.S.C. § 285; and
                     12          7.    Such other relief as the Court deems just and proper.
                     13
              P.C.




                     14   DATED: November 25, 2020                     Respectfully submitted,
MCKOOL SMITH, P C




                     15                                                MCKOOL SMITH, P.C.
                     16
                     17                                                BY_/s/ Alan P. Block __________________
                                                                       ALAN P. BLOCK
                     18
                                                                       ATTORNEYS FOR PLAINTIFF
                     19                                                PALO ALTO RESEARCH CENTER INC.
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28                                              59

                                                        COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10754 Document 1 Filed 11/25/20 Page 61 of 61 Page ID #:61



                      1                              DEMAND FOR JURY TRIAL
                      2         In accordance with Rule 38 of the Federal Rules of Civil Procedure and Local
                      3   Rule CV-38-1, Plaintiff respectfully demands a jury trial of all issues triable to a jury.
                      4
                      5   DATED: November 25, 2020                   Respectfully submitted,
                      6
                          MCKOOL SMITH, P.C.
                      7
                      8
                      9   BY_/s/ Alan P. Block _
                     10   ALAN P. BLOCK
                     11   ATTORNEYS FOR PLAINTIFF
                          PALO ALTO RESEARCH CENTER INC.
                     12
                     13
              P.C.




                     14
MCKOOL SMITH, P C




                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28                                            60

                                                    COMPLAINT FOR PATENT INFRINGEMENT
